

Exhibit 10.1
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is made and dated as of October 16, 2017 and is
entered into by and between Myovant Sciences Ltd., an exempted company
incorporated and organized under the laws of Bermuda (“Parent” or “Borrower”),
Myovant Holdings Limited, a company incorporated in England and Wales with
registered number 10317663 whose registered address is Suite 1, 3rd Floor 11-12
St. James’s Square, London, United Kingdom, SW1Y 4LB (“Myovant England”),
Myovant Sciences GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated and organized under the laws of Switzerland
(“Myovant Switzerland”), Myovant Sciences Ireland Limited, a private company
limited by shares organized under the laws of Ireland with registered number
601541 whose registered address is 24/26 City Quay, Dublin 2 (“Myovant
Ireland”), Myovant Sciences, Inc., a Delaware corporation (“Myovant Delaware”
and, together with Myovant England and Myovant Switzerland and Myovant Ireland,
each a “Guarantor” and, together with the other subsidiary guarantors from time
to time party hereto or to any Loan Document, collectively the “Guarantors”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (each referred to as a “Lender” and collectively
referred to as “Lenders”) and HERCULES CAPITAL, INC., a Maryland corporation, in
its capacity as administrative agent and collateral agent for itself and the
Lender (in such capacity, the “Agent”).
RECITALS
A.    Borrower has requested Lender to make available to Borrower term loans in
an aggregate principal amount for the term of this Agreement of up to Forty
Million Dollars ($40,000,000) (the “Term Loans”);
B.    Borrower has requested Lender to make available to Borrower, on the date
hereof, inclusive of the $40,000,000 total Term Loan Commitment, an Advance of
the Term Loans in an aggregate principal amount of Twenty Five Million Dollars
($25,000,000);
C.    Lender is willing to make the Term Loans on the terms and conditions set
forth in this Agreement.
AGREEMENT
NOW, THEREFORE, each Loan Party, Agent and Lender agrees as follows:
SECTION 1 DEFINITIONS AND RULES OF CONSTRUCTION
1.01    Definitions. Unless otherwise defined herein, the following capitalized
terms shall have the following meanings:


1
 

--------------------------------------------------------------------------------




“Account Control Agreement(s)” means any agreement (control agreement or
otherwise) entered into by and among the Agent, any Loan Party and a third-party
bank or other institution (including a Securities Intermediary) with which any
Loan Party maintains a Deposit Account or an account holding Investment Property
or which grants Agent a perfected first priority security interest in the
subject account or accounts, including as provided for in the Bermuda Security
Documents, English Security Documents, Irish Security Documents and Swiss
Security Documents.
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit D attached hereto, which account numbers shall be redacted
for security purposes if and when filed publicly by Parent.
“Advance(s)” means any Term Loans advanced under this Agreement.
“Advance Date” means the funding date of any Advance.
“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A to the Disclosure Letter, which account
numbers shall be redacted for security purposes if and when filed publicly by
Parent.
“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with the Person in question. As used in the
definition of “Affiliate”, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“Agent” has the meaning given to it in the preamble to this Agreement.
“Agreement” means this Loan and Security Agreement, as amended from time to
time.
“Amortization Date” means June 1, 2019; provided however, if the applicable
milestones below occur, the “Amortization Date” shall be as set forth below:
Milestone
Amortization Date
The achievement of the Financing Milestone on or before December 31, 2018  
November 30, 2019
The achievement of each of:
•    the Clinical Milestone on or before November 30, 2019, and
•    the Financing Milestone on or before December 31, 2018.
June 1, 2020





2
 

--------------------------------------------------------------------------------




“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries or Affiliates from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
the U.K. Bribery Act 2010, the Prevention of Corruption Acts 1889 to 2010 of
Ireland and other similar legislation in any other jurisdictions.
“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including, without limitation, Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.
“Applicable Amount” means (a) prior to the date the Financing Milestone is
achieved, the lesser of (i) Fifteen Million Dollars ($15,000,000) and (ii) the
outstanding amount of the Secured Obligations and (b) on and after the date the
Financing Milestone is achieved but prior to the date the Clinical Milestone is
achieved, the lesser of (i) Ten Million Dollars ($10,000,000) and (ii) the
outstanding amount of the Secured Obligations.
“Assignee” has the meaning given to it in Section 11.14.
“Bermuda Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) that certain Bermuda-law
security agreement, dated as of the date hereof, between Parent and Agent, and
(b) such other documents incidental to the foregoing documents as Agent may
reasonably determine necessary.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Board” means Parent’s Board of Directors.
“Board of Directors” means the board of directors or comparable governing body
of such Person, or any subcommittee thereof, as applicable.
“Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by the
Borrower, which:
(i) where it relates to a U.K. Treaty Lender that is a Lender on the date of
this Agreement, contains the scheme reference number and jurisdiction of tax
residence provided by the Lender in accordance with Section 2.08(g)(ii), and is
filed with HM Revenue & Customs within 30 days of the date of this Agreement; or


3
 

--------------------------------------------------------------------------------




(ii) where it relates to a U.K. Treaty Lender that becomes a Lender after the
date of this Agreement, contains the scheme reference number and jurisdiction of
tax residence provided by the Lender in accordance with Section 2.08(g)(ii), and
is filed with HMRC within 30 days of that Lender becoming a Lender.
“Borrower Products” means all products (including the Study Product), software,
service offerings, technical data or technology currently being designed,
manufactured or sold by any Loan Party or which any Loan Party intends to sell,
license, or distribute in the future including any products or service offerings
under development, collectively, together with all products, software, service
offerings, technical data or technology that have been sold, licensed or
distributed by any Loan Party since its incorporation or formation.
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York are closed for business.
“Cash” means all cash, cash equivalents and liquid funds.
“Change in Control” means (a) any reorganization, recapitalization,
consolidation, amalgamation or merger (or similar transaction or series of
related transactions) of Parent, or any sale or exchange of outstanding Common
Shares (or similar transaction or series of related transactions) of Parent, and
in each case as a result of such transaction any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) other than Roivant owns, directly or indirectly, shares
representing more than thirty-five percent (35%) of the voting power of Parent
or such surviving entity; or (b) Parent, directly or indirectly, ceases to own
one hundred percent (100%) (excluding Nominal Shares) of the Equity Interests of
each of the Guarantors. Notwithstanding the foregoing, neither the merger of a
Loan Party into another Loan Party nor any Permitted Transfer shall constitute a
Change in Control.
“Change in Law” means the occurrence after the Closing Date or, with respect to
any Lender, such later date on which such Lender becomes a party to this
Agreement of (a) the adoption of any law, rule or regulation or treaty, (b) any
change in any law, rule or regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date, provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Claims” has the meaning given to it in Section 11.11.


4
 

--------------------------------------------------------------------------------




“Clinical Milestone” means satisfaction of each of the following events: (a) no
Event of Default shall have occurred and be continuing and (b) Parent has
announced that one of the following events has occurred: (i) the two Phase 3
studies of relugolix for the treatment of heavy menstrual bleeding associated
with uterine fibroids as described in clinical study protocols MVT-601-3001 and
MVT-601-3002 have each met the primary efficacy endpoint with relugolix
demonstrating an acceptable safety profile such that the data support the
submission of a New Drug Application to the FDA for the treatment of heavy
menstrual bleeding associated with uterine fibroids, (ii) the two Phase 3
studies of relugolix for the treatment of endometriosis-associated pain as
described in clinical study protocols MVT-601-3101 and MVT-601-3102 have each
met both the co-primary efficacy endpoints with relugolix demonstrating an
acceptable safety profile such that the data support the submission of a New
Drug Application to the FDA for the treatment of endometriosis-associated pain,
or (iii) the Phase 3 study of relugolix for the treatment of advanced prostate
cancer as described in clinical study protocol MVT-601-3201 has met the primary
efficacy endpoint with relugolix demonstrating an acceptable safety profile such
that the data support the submission of a New Drug Application to the FDA for
the treatment of advanced prostate cancer; with each subject to confirmation by
Agent in its reasonable discretion (including supporting documentation requested
by Agent).
“Clinical Studies” means all clinical studies listed on Schedule 1.01(a)
attached hereto.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning given to it in Section 3.04.
“Commission” means the United States Securities and Exchange Commission.
“Common Shares” means the Common Shares, $0.000017727 par value per share, of
the Parent.
“Compliance Certificate” means the compliance certificate in the form attached
hereto as Exhibit C.
“Confidential Information” has the meaning given to it in Section 11.13.


5
 

--------------------------------------------------------------------------------




“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any Hedging Agreement; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the amount that would be required to
be shown as a liability on a balance sheet prepared in accordance with GAAP or
IFRS, as applicable; provided, however, that such amount shall not in any event
exceed the maximum amount of the obligations under the guarantee or other
support arrangement.
“Contribution Notice” means a contribution notice issued by the U.K. Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
“Controlled Foreign Corporation” means any Subsidiary of a Domestic Subsidiary
(i) which is a “controlled foreign corporation” within the meaning of Section
957 of the Code or (ii) which is organized under the laws of the United States
(or any state thereof) and has no material assets other than Equity Interests of
Persons described in clause (i).
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof,
Bermuda, the United Kingdom, Ireland, Switzerland or of any other country.
“Deposit Accounts” means any “deposit account”, as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit wherever located.
“Disclosure Letter” means that certain letter, dated as of the date hereof,
delivered by Parent to Agent.


6
 

--------------------------------------------------------------------------------




“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests and cash in lieu of fractional shares), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control, fundamental change, asset sale or similar event so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and the
termination of the Term Commitment), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests and cash in
lieu of fractional shares) (except as a result of a change of control
fundamental change, asset sale or similar event so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and the termination
of the Term Commitments), in whole or in part, or (c) are or become convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Term Loan Maturity Date; provided that (i) if such Equity
Interests are issued pursuant to a plan for the benefit of the Borrower or its
Subsidiaries or their directors, officers, employees and/or consultants or by
any such plan to directors, officers, employees or consultants of the Borrower
or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such director, officer,
employee or consultant’s termination, death or disability and (ii) Disqualified
Equity Interests shall not include any equity derivatives permitted under
Section 7.07.
“Dollars” means the lawful currency of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Due Diligence Fee” means Twenty-Five Thousand Dollars ($25,000.00), which fee
has been paid to Lender prior to the Closing Date.
“English Security Documents” means the following documents each in a form and
substance reasonably satisfactory to Agent: (a) an English law governed
debenture over all of the assets (both present and future) of Myovant England,
(b) an English law governed share charge entered into by the Parent in respect
to the entire issued share capital of Myovant England and (c) such other
documents incidental to the foregoing as Agent may reasonably determine.
“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person, but excluding, for the avoidance of
doubt, securities offered in the Permitted Convertible Debt Financing and any
other Indebtedness that is convertible into or otherwise exchangeable for,
Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.


7
 

--------------------------------------------------------------------------------




“Event of Default” has the meaning given to it in Section 9.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Accounts” means (i) any Deposit Account that is used solely as a
payroll account for the employees of any Loan Party or any of its Subsidiaries
(provided that the funds in any payroll account shall not exceed 150% of the
amount to be paid in the ordinary course of business in the then-next payroll
cycle) or the funds in which consist solely of funds held in trust for any
director, officer or employee of such Loan Party or Subsidiary or any employee
benefit plan maintained by such Loan Party or Subsidiary or funds representing
deferred compensation for the directors and employees of such Loan Party or
Subsidiary, (ii) escrow accounts, Deposit Accounts and trust accounts, in each
case holding assets that are pledged or otherwise encumbered pursuant to clauses
(vi) and (xiv) of the definition of Permitted Liens (but only to the extent
required to be excluded pursuant to the underlying documents entered into in
connection with such Permitted Liens in the ordinary course of business), (iii)
accounts containing no (zero) balance; provided that in each with respect to the
accounts in clauses (i) through (iii) of this definition of “Excluded Accounts”
such accounts are disclosed in writing to Agent on the Closing Date or within
fifteen (15) days of the relevant Loan Party opening such account(s), and (iv)
prior to the lapse of any grace period set forth therein, accounts described in
the Schedule 1A to the Disclosure Letter.
“Excluded Assets” means (i) motor vehicles and other equipment subject to a
certificate of title statute, (ii) leasehold interests in real property, (iii)
any fee-owned real property with an appraised value of less than $1,000,000,
(iv) assets subject to a Lien permitted by clause (vii) of the definition of
Permitted Liens or purchase money debt obligations, in each case in favor of a
Person other than Parent and its Subsidiaries and permitted hereunder, if the
contract or other agreement in which such Lien is granted prohibits the creation
of any other Lien on such assets or creates a right of termination in favor of
such Person (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the UCC of any relevant jurisdiction or any
other applicable law); (v) any governmental licenses or state or local
franchises, charters and authorizations, to the extent a security interest in
any such license, franchise, charter or authorization is prohibited or
restricted thereby (other than to the extent that any such prohibition or
restriction would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law) (vi) nonassignable licenses or
contracts, which by their terms require the consent of the licensor thereof or
another party (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the UCC of any relevant jurisdiction or any
other applicable law), (vii) any Excluded Accounts and (viii) any Excluded
Equity Interests.


8
 

--------------------------------------------------------------------------------




“Excluded Equity Interests” means (a) Equity Interests in entities where a Loan
Party holds 50% or less of the outstanding Equity Interests of such entity, to
the extent a pledge of such Equity Interests is prohibited by the organizational
or governing documents of such entity, or agreements with the other equity
holders, of such entity, (b) Equity Interests of a Controlled Foreign
Corporation with voting power in excess of 65% of the total combined voting
power of all classes of Equity Interests of such Controlled Foreign Corporation
entitled to vote and (c) any other Equity Interests (or any portion thereof) of
a type referenced in clause (ii) of the definition of Permitted Investments to
the extent held in an Excluded Account.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law or by any contractual obligation existing on the Closing Date
(or, if later, the date of acquisition of such Subsidiary) (provided such
contractual obligation was not entered into in contemplation thereof) from
guaranteeing the Secured Obligations or any Subsidiary that would require
consent, approval, license or authorization of any Governmental Authority in
order to guarantee the Secured Obligations unless such consent, approval,
license or authorization has been received or can be obtained by the Subsidiary
through the use of commercially reasonable efforts, (b) any Controlled Foreign
Corporation or any subsidiary of a Controlled Foreign Corporation, (c) any
Foreign Subsidiary for which the providing of the guarantee could reasonably be
expected to result in any violation or breach of, or conflict with, fiduciary
duties of such Subsidiary’s officers, directors or managers, (d) any Subsidiary
that is not a wholly owned Subsidiary of Parent or a Guarantor and (e) any
Immaterial Subsidiary.


9
 

--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Lender or Agent being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.08,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender or Agent’s failure to comply with Section 2.08(g), (d) any U.S. federal
withholding Taxes imposed under FATCA, (e) any U.K. Withholding Tax imposed on
amounts payable to or for the account of a Lender (or an assignee of a Lender)
with respect to an applicable interest in a Loan or Term Commitment to the
extent such Lender (or assignee) was not (subject to the completion of any
relevant procedural formalities) entitled to a full exemption from U.K.
Withholding Tax with respect to the relevant payment on the date of execution of
this Agreement (or in the case of an assignee, the date the assignee became a
Lender in accordance with Section 11.07(c)) or after that date is not so
entitled, other than as a result of a change in (or in the interpretation,
administration, or application of) any law or treaty or any published practice
or published concession of any relevant taxing authority, and (f) Swiss
Withholding Tax imposed as a result of a Lender (A) having sold (including any
sale of a participation) or assigned any interest in the Loan or Term Commitment
or (B) ceasing to be a Qualifying Swiss Lender other than as a result of any
Change in Law after the date it became a party to this Agreement.
“Facility Charge” means Four Hundred Thousand Dollars ($400,000.00), which is
payable to Lender in accordance with Section 4.01(f).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official intergovernmental
agreement between a non-U.S. jurisdiction and the United States of America with
respect to the foregoing.


10
 

--------------------------------------------------------------------------------




“Financing Milestone” means satisfaction of each of the following events: (a) no
Event of Default shall have occurred and be continuing; and (b) Parent has
received at least One Hundred Fifty Million Dollars ($150,000,000.00) in
cumulative unrestricted (including, not subject to any redemption, clawback,
escrow or similar encumbrance or restriction) cash proceeds from one or more
bona fide equity financings, Subordinated Indebtedness (which, for the avoidance
of doubt, may include the net proceeds received from the NovaQuest Note
Documents) and/or upfront net cash proceeds from corporate collaborations,
licensing arrangements or similar arrangements, in each case, after October 1,
2017 and prior to December 31, 2018, subject to verification by Agent (including
supporting documentation requested by Agent) in its reasonable discretion , but
excluding, for the avoidance of doubt, any proceeds received under this
Agreement or any other Loan Document.
“Financial Statements” has the meaning given to it in Section 7.01.
“Foreign Collateral” has the meaning given to it in Section 3.04.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantor” has the meaning given to it in the preamble to this Agreement,
including for the avoidance of doubt any entity that is required to become a
Guarantor after the Closing Date pursuant to the terms of any Loan Document.
“Guaranteed Obligations” has the meaning given to it in Section 12.01.
“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement incurred by any
Loan Party or any of its Subsidiaries not for speculative purposes and entered
into in the ordinary course of business.
“HMRC” means HM Revenue & Customs of the U.K.
“Holder” has the meaning given to it in Section 8.05.
“IFRS” means the international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


11
 

--------------------------------------------------------------------------------




“Immaterial Subsidiary” means any Subsidiary designated by Borrower as an
“Immaterial Subsidiary” provided that (i) as of the most recent fiscal quarter
of Parent, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 7.01, such
Subsidiary held less than five percent (5%) of Parent’s consolidated total
assets as of such date; provided that, if at any time the aggregate amount of
total assets attributable to all Subsidiaries that are Immaterial Subsidiaries
exceeds ten percent (10%) of Parent’s consolidated assets as of the end of any
such fiscal quarter, Borrower shall designate sufficient Subsidiaries as not
being “Immaterial Subsidiaries” to eliminate such excess.
“Indebtedness” means, as to any Person at a particular time, indebtedness of any
kind, without duplication, whether or not included as indebtedness or
liabilities in accordance with GAAP or IFRS, as applicable, including (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business,
deferred compensation and severance, pension, health and welfare retirement and
equivalent benefits to current or former employees, directors or managers of
such Person and its Subsidiaries); (d) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, (e) capital leases and synthetic lease
obligations; (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Equity
Interests (other than obligations in respect of accrued but undeclared
dividends) and (g) all Contingent Obligations.
“Indemnified Person” has the meaning given to it in Section 6.03.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indications” means each of (a) heavy menstrual bleeding associated with uterine
fibroids, (b) endometriosis-associated pain, and (c) advanced prostate cancer.
“Insolvency Event” means, in relation to an entity that: (a) such entity shall
make an assignment for the benefit of creditors; (b) such entity shall be unable
to pay its debts as they become due, or be unable to pay or perform under the
Loan Documents, or shall become insolvent or is deemed to, or is declared to, be
unable to pay its debts under any applicable law; (c) such entity shall file a
voluntary petition in bankruptcy; (d) such entity shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation,


12
 

--------------------------------------------------------------------------------




dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances (other than pursuant to a
reorganization, arrangement, composition, readjustment, liquidation or
dissolution of a Loan Party solely in connection with a transaction specifically
permitted under Section 7.09); (e) such entity shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, examiner or liquidator of
such entity or of all or any substantial part (i.e., 33-1/3% or more) of the
assets or property of such entity; (f) such entity or its directors or majority
shareholders shall take any action initiating any of the foregoing actions
described in clauses (a) through (f); (g) (i) thirty (30) days shall have
expired after the commencement of an involuntary action against such entity
seeking reorganization, arrangement, composition, readjustment, liquidation,
receivership, examinership, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
such entity being stayed, (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed, (iii) such entity shall file any answer admitting or not contesting
the material allegations of a petition filed against such entity in any such
proceedings, (iv) the court in which such proceedings are pending shall enter a
decree or order granting the relief sought in any such proceedings, or (v)
thirty (30) days shall have expired after the appointment, without the consent
or acquiescence of such entity of any trustee, receiver, examiner or liquidator
of such entity or of all or any substantial part of the properties of such
entity without such appointment being vacated; (h) such entity is dissolved
(other than pursuant to a consolidation, liquidation amalgamation or merger or a
voluntary liquidation or dissolution of an entity other than Parent into another
Loan Party); (i) such entity institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organization or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official; (j) such entity has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition is instituted or presented by
a person or entity not described in paragraph (i) above and (i) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation, or (ii) is not dismissed,
discharged, stayed or restrained in each case within thirty (30) days of the
institution or presentation thereof; (k) such entity causes or is subject to any
event with respect to it which, under the applicable laws of any jurisdiction,
has an analogous effect to any of the events specified in paragraphs (a) to (k)
above; or (l) such entity takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, any Insolvency Event or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.


13
 

--------------------------------------------------------------------------------




“Intellectual Property” means all of each Loan Party’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; service marks,
designs, business names, data base rights, design rights, domain names, moral
rights, inventions, confidential information, know-how and other intellectual
property rights and interests whether registered or unregistered; each Loan
Party’s applications therefor and reissues, extensions, or renewals thereof; and
each Loan Party’s goodwill associated with any of the foregoing, together with
each Loan Party’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.
“Intercreditor Agreement” is defined in the definition of Permitted
Indebtedness.
“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means any beneficial ownership (including shares, stock,
partnership or limited liability company interests) of or in any Person, or any
loan, advance or capital contribution to any Person or the acquisition of all,
or substantially all, of the assets of another Person.
“Ireland” means the Republic of Ireland and “Irish” shall be construed
accordingly.
“Irish Security Documents” means the following documents each in a form and
substance reasonably satisfactory to Agent: (a) an Irish law governed debenture
over all of the assets (both present and future) of Myovant Ireland, (b) an
Irish law governed share charge over the entire issued share capital of Myovant
Ireland and (c) such other documents incidental to the foregoing as Agent may
reasonably determine.
“Joinder Documents” means for each Subsidiary, a completed and executed (i)
Joinder Agreement in substantially the form attached hereto as Exhibit A, and
(ii) joinder documentation in form and substance reasonably satisfactory to
Agent joining such Subsidiary as a party under the Bermuda Security Documents,
English Security Documents, Irish Security Documents, Swiss Security Documents
or similar security documents under the relevant jurisdictions, as applicable,
with respect to Subsidiaries organized outside of the United States or any of
the foregoing jurisdictions.
“Lender” has the meaning given to it in the preamble to this Agreement.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind, and
any other security interest or any other agreements or arrangement having a
similar effect, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest.
“Loan” means the Advances made under this Agreement.


14
 

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Documents, the
Disclosure Letter, all UCC Financing Statements, the Warrant, the Pledge
Agreement, the Intercreditor Agreement, the Bermuda Security Documents, the
English Security Documents, the Irish Security Documents, the Swiss Security
Documents and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.
“Loan Party” means Borrower and each Guarantor.
“Material Adverse Effect” means (i) a material adverse effect upon: (a) the
business, operations, properties, assets or financial condition of the Loan
Parties and their Subsidiaries, taken as a whole; (b) the ability of the Loan
Parties, taken as a whole, to perform or pay the Secured Obligations in
accordance with the terms of the Loan Documents, or the ability of Agent or any
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations or (c) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens; or (ii) the occurrence of a Study Product Failure.
“Maximum Amount” has the meaning given to it in Section 11.21(a).
“Maximum Rate” has the meaning given to it in Section 2.02.
“Maximum Term Loan Amount” means Forty Million and No/100 Dollars ($40,000,000).
“New Drug Application” means a new drug application in the United States for
authorization to market a product, as defined in the applicable laws and
regulations and submitted to the FDA.
“Nominal Shares” means director’s qualifying shares or other shares required by
applicable laws to be owned by a Person other than the Borrower and/or one or
more of its Subsidiaries.
“Note(s)” means a Term Note.
“NovaQuest” means NovaQuest Pharma Opportunities Fund IV, L.P.
“NovaQuest Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the date hereof, between Agent, NovaQuest and the Loan Parties.
“NovaQuest Note Documents” means (a) the NovaQuest SPA, (b) the notes issued
pursuant to the NovaQuest SPA and (c) the other Note Documents (as defined in
the NovaQuest SPA), in each case subject to the terms of the NovaQuest
Intercreditor Agreement.


15
 

--------------------------------------------------------------------------------




“NovaQuest SPA” means that certain Securities Purchase Agreement dated as of
October 16, 2017, among Parent, Myovant England, Myovant Switzerland, Myovant
Ireland, Myovant Delaware, the other issuers and guarantors party thereto from
time to time, NovaQuest as agent and purchaser and the other purchasers party
thereto from time to time, subject to the terms of the NovaQuest Intercreditor
Agreement.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant” has the meaning given to it in Section 11.07(d)(i).
“Participant Register” has the meaning given to it in Section 11.07(d)(ii).
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement any Loan Party now holds or hereafter acquires any
interest.
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America, Bermuda, the United
Kingdom, Ireland, Switzerland or any other country.
“Permitted Acquisition” means any acquisition (including by way of merger or
license) by any Loan Party of all or substantially all of the assets of another
Person, or of a division or line of business of another Person, or capital stock
of another Person, which is conducted in accordance with the following
requirements:
(a)    such acquisition is of a business or Person engaged in a line of business
similar, related, or complementary to lines of business of the Loan Parties and
their Subsidiaries;


16
 

--------------------------------------------------------------------------------




(b)    if such acquisition is structured as a stock acquisition, then the Person
so acquired shall either (i) become a wholly-owned Subsidiary of a Loan Party or
of a Subsidiary and such Loan Party shall comply, or cause such Subsidiary to
comply, with Section 7.13 hereof or (ii) such Person shall be merged with and
into a Loan Party (with such Loan Party being the surviving entity);
(c)    if such acquisition is structured as the acquisition of assets, such
assets shall be acquired by a Loan Party;
(d)    Parent shall have delivered to Lender at least seven (7) days prior to
the date of such acquisition, notice of such acquisition together with copies of
then-current drafts of all material documents relating to such acquisition, and,
to the extent available, historical financial statements for such acquired
entity, division or line of business, and pro forma financial information
demonstrating compliance with the covenant set forth in Section 7.16 hereof on a
pro forma basis;
(e)    both immediately before and immediately after such acquisition, no
default or Event of Default shall have occurred and be continuing; and
(f)    immediately after such acquisition, either, in each case subject to
calculation and documentation certified by the Chief Financial Officer of
Borrower and verification by Agent in its reasonable discretion, (A) the Loan
Parties’ Unrestricted Cash is greater than an amount equal to the Loan Parties’
projected cash burn (including for the avoidance of doubt all costs – research,
development or otherwise) for the six (6) month period ending after the end of
calendar month immediately after the consummation of such acquisition (or if
such acquisition is closed in multiple steps or “closings”, then for each such
step or “closing”), or (B) the Loan Parties’ Unrestricted Cash plus commitments
for additional financings is greater than an amount equal to the Loan Parties’
projected cash burn (including for the avoidance of doubt all costs – research,
development or otherwise) for the six (6) month period ending after the end of
calendar month immediately after the consummation of such acquisition (or if
such acquisition is closed in multiple steps or “closings”, then for each such
step or “closing”), provided that any acquisitions consummated pursuant to this
clause (B) shall not exceed an aggregate total consideration of Five Million
Dollars ($5,000,000).


17
 

--------------------------------------------------------------------------------




“Permitted Convertible Debt Financing” means issuance by any Loan Party of
senior unsecured convertible or exchangeable notes in an aggregate principal
amount of not more than Two Hundred Fifty Million Dollars ($250,000,000);
provided that such notes shall (a) be issued only after Borrower has requested
and received Advances under this Agreement equal to at least Twenty Million
Dollars ($20,000,000) and has issued notes under the NovaQuest Note Documents
equal to at least Six Million Dollars ($6,000,000), (b) be unsecured and not be
guaranteed by any Subsidiary that is a Loan Party hereunder, (c) not provide for
(i) any scheduled payment or mandatory prepayment of principal or (ii) have a
scheduled maturity date or any mandatory prepayments or redemptions of principal
(other than customary change of control, fundamental change or asset sale
repurchase obligations and cash payments in lieu of fractional shares upon the
conversion or exchange thereof) at the option of the holder thereof, in each
case earlier than one hundred eighty-one (181) days after the Term Loan Maturity
Date, (d) contain usual and customary subordination terms for underwritten
offerings of senior subordinated convertible notes (it being agreed that
subordination terms substantially in the form of Exhibit E attached hereto shall
be deemed usual and customary), (e) specifically designate this Agreement and
all Secured Obligations as “designated senior indebtedness” or similar term so
that the subordination terms referred to in clause (d) of this definition
specifically refer to such notes as being subordinated to the Secured
Obligations pursuant to such subordination terms and (f) be convertible or
exchangeable for ordinary shares of Parent, or cash, ordinary shares of Parent,
or any combination thereof at the option of Parent.


18
 

--------------------------------------------------------------------------------




“Permitted Indebtedness” means: (i) Indebtedness of any Loan Party in favor of
Lender or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1B to
the Disclosure Letter; (iii) Indebtedness in an aggregate principal amount not
to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) at any time
outstanding, secured by a Lien described in clause (vii) of the definition of
Permitted Liens provided that such Indebtedness does not exceed the cost of the
assets financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, (v) Indebtedness incurred in the
ordinary course of business with corporate credit cards; (vi) Indebtedness
(excluding all Indebtedness owed pursuant to the NovaQuest Note Documents)
(including intercompany Indebtedness) that constitutes a Permitted Investment;
(vii) Subordinated Indebtedness; (viii) reimbursement obligations in connection
with letters of credit and cash management services (including, for the
avoidance of doubt, credit cards, merchant cards, purchase cards and debit
cards) and issued on behalf of Borrower or a Subsidiary thereof in an aggregate
principal amount not to exceed Two Million Five Hundred Thousand Dollars
($2,500,000) at any time outstanding; (ix) Indebtedness secured by a Lien
described in clause (xi) of “Permitted Liens”; (x) other unsecured Indebtedness
in an aggregate principal amount not to exceed One Million Five Hundred Thousand
Dollars ($1,500,000) at any time outstanding; (xi) Permitted Convertible Debt
Financing; (xii) obligations under any Hedging Agreement; (xiii) Indebtedness
arising from agreements providing for earn-outs, milestones, royalties,
indemnification, adjustment of purchase price or similar obligations, or from
guaranties or performance bonds securing the performance of Parent or any of its
Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions; (xiv) extensions, refinancings and renewals of any of the
foregoing clauses (i)-(xiii), provided that the maturity thereof is not
shortened and principal amount is not increased or the terms modified to impose
materially more burdensome terms upon Borrower, the Loan Parties or their
Subsidiaries, as the case may be, except to the extent of any premiums or
penalties, accrued and unpaid interest thereon and reasonable fees and expenses
associated with such extensions, refinancing and renewals and (xv) Indebtedness
(“Permitted Subordinated Debt”) under one or more credit facilities in an
aggregate principal amount not to exceed the “Subordinated Debt Cap” permitted
under the NovaQuest Intercreditor Agreement; provided that the lenders thereof
or their representative or agent (as applicable, the “Permitted Subordinated
Debt Representatives”) have executed and delivered to Agent an intercreditor
agreement in form and substance no less favorable to Agent than the NovaQuest
Intercreditor Agreement (an “Intercreditor Agreement”).
“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1C to the Disclosure Letter and any modification,
replacement, renewal or extension thereof (provided that the net investment
amount is not increased); (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least Five Hundred Million Dollars
($500,000,000) maturing no more than one year from the date of investment


19
 

--------------------------------------------------------------------------------




therein, (d) money market accounts, (e) investments denominated in the currency
of foreign jurisdictions with a maturity of not more than one year from the date
of acquisition thereof which are substantially similar (including
creditworthiness) to the items specified in clauses (a) through (d) of this
clause (ii) made in the ordinary course of business, (f) securities of
government sponsored entities having ratings of at least AAA by Moody’s (or the
then equivalent grade) or AAA by S&P (or the then equivalent grade) as of the
date of acquisition and having maturities not more than one year from the date
of acquisition thereof, (g) in the case of Parent or any Foreign Subsidiary,
other short-term investments that are analogous to those referenced in the
foregoing clauses (a) through (f), are of comparable credit quality and are
customarily used by the companies in the jurisdiction of Parent or such Foreign
Subsidiary for cash management purposes, and (h) other Investments described in
Parent’s investment policy as approved by Agent in writing (it being understood
that the investment policy provided to Agent prior to the Closing Date shall be
deemed approved in writing) and the Board from time to time; (iii) (a)
Investments in Loan Parties (including, without limitation, any Guarantors), (b)
Investments in newly-formed Subsidiaries, provided that each such Subsidiary
enters into Joinder Documents within the time periods specified in Section 7.13
and executes such other related documents as shall be reasonably requested by
Agent, (c) Investments in Subsidiaries constituting guarantees of obligations
that do not constitute Indebtedness and (d) other Investments in Subsidiaries
that are not Loan Parties in an aggregate net amount not to exceed One Million
Dollars ($1,000,000); (iv) equity derivatives and stock repurchases (including,
without limitation, by means of accelerated stock repurchases and forward
purchases) as permitted by Section 7.07, in each case provided that no Event of
Default has occurred, is continuing or would exist immediately after entry into
the agreement governing such derivatives or stock repurchases; (v) Investments
accepted in connection with Permitted Transfers; (vi) Investments (including
Indebtedness) (a) received in connection with the bankruptcy or reorganization
of customers or suppliers and in settlement of delinquent or doubtful
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of Borrower’s business and (b) Investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; (vii) Investments consisting of
notes receivable of, or prepaid royalties and other credit extensions, to
customers and suppliers who are not Affiliates, in the ordinary course of
business, provided that this subparagraph (vii) shall not apply to Investments
of Borrower in any Subsidiary; (viii) Investments consisting of loans not
involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of shares
of Parent pursuant to employee share or stock purchase plans or other similar
agreements approved by the Board; (ix) Investments consisting of travel
advances, relocation loans, and other loan advances (or guarantees thereof) to
employees, officers and directors in the ordinary course of business; (xi)
Investments consisting of Permitted Acquisitions and any Investments of any
Person in existence at the time such Person becomes a Subsidiary; provided such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary and any modification, replacement, renewal or extension
thereof (provided that the net investment amount is not increased); (xii)
Hedging Agreements permitted under clause (xii) of the definition of Permitted
Indebtedness; and (xiv) additional Investments that do not exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate net outstanding
amount.


20
 

--------------------------------------------------------------------------------




“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1D to the Disclosure Letter; (iii) Liens for Taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided that Borrower
maintains adequate reserves therefor in accordance with GAAP or IFRS, as
applicable (to the extent required thereby); (iv) Liens securing claims or
demands of materialmen, artisans, mechanics, carriers, warehousemen, landlords
and other like Persons arising in the ordinary course of business and imposed
without action of such parties; provided that the payment thereof is not yet
sixty (60) days past due; (v) Liens arising from judgments, decrees or
attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) deposits to secure the performance of obligations (including by
way deposits to secure letters of credit issued to secure the same) under
commercial supply and/or manufacturing agreements and the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment, software, other intellectual property or other assets constituting
purchase money Liens and Liens in connection with capital leases securing
Indebtedness permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens
incurred in connection with Subordinated Indebtedness; (ix) leasehold interests
in leases or subleases and licenses or sublicenses granted in the ordinary
course of business and not interfering in any material respect with the business
of the licensor; (x) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of custom duties that are promptly paid on
or before the date they become due; (xi) Liens on insurance proceeds securing
the payment of financed insurance premiums that are promptly paid on or before
the date they become due (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets); (xii) statutory and common
law rights of set-off and other similar rights as to deposits of cash and
securities in favor of banks, other depository institutions and brokerage firms;
(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property; (xiv) (A) Liens on Cash securing obligations permitted under clauses
(v) and/or (viii) of the definition of Permitted Indebtedness and (B) security
deposits in connection with real property leases, the combination of (A) and (B)
in an aggregate amount not to exceed Three Million Five Hundred Thousand Dollars
($3,500,000) at any time; (xv) other Liens in an aggregate amount not to exceed


21
 

--------------------------------------------------------------------------------




One Million Dollars ($1,000,000) at any time; provided that such liens be
limited to specific assets and not all assets or substantially all assets of
Borrower; (xvi) Liens securing Indebtedness permitted in clause (xv) of
“Permitted Indebtedness”; provided that the collateral subject to any such Liens
shall consist of Collateral hereunder and such Liens shall be subordinated to
the Liens of the Agent under the Loan Documents on the terms set forth in the
Intercreditor Agreement; (xvii) Liens incurred in connection with sales,
transfers, licenses, sublicenses, leases, subleases or other dispositions of
assets in the ordinary course of business and permitted by Section 7.08
(including, for the avoidance of doubt, any Permitted Transfer) and, in
connection therewith, customary rights and restrictions contained in agreements
relating to such transactions pending the completion thereof or during the term
thereof, and any option or other agreement to sell, transfer, license,
sublicense, lease, sublease or dispose of an asset permitted by Section 7.08
(including, for the avoidance of doubt, any Permitted Transfer); (xviii) Liens
in favor of a Loan Party; and (xix) Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by Liens of the
type described in clauses (i) through (xviii) above; provided that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase, except to the extent of any premiums or penalties,
accrued and unpaid interest thereon and reasonable fees and expenses associated
with such extensions, refinancing and renewals.


22
 

--------------------------------------------------------------------------------




“Permitted Subordinated Debt Representatives” is defined in the definition of
Permitted Indebtedness.
“Permitted Transfers” means (i) sales, transfers and other dispositions of
Inventory in the ordinary course of business, (ii) (a) non-exclusive inbound and
outbound licenses, sublicenses and similar arrangements for the use of
Intellectual Property and related assets in the ordinary course of business and
(b) other licenses and sublicenses that (1) could not result in a legal transfer
of title of the licensed property and (2) if in the field of women’s health, are
not exclusive as to territory as to the United States, (iii) sales, transfers
and other dispositions to Loan Parties and sales, transfers and other
dispositions expressly permitted under Sections 7.05, 7.06 or 7.07, (iv) sales,
transfers and other dispositions constituting arms-length transactions of
worn-out, obsolete or surplus assets, (v) transfers of equipment or real
property to the extent that (a) such property is exchanged for credit against
the purchase price of similar replacement property or (b) the proceeds of such
transfer are reasonably promptly applied to the purchase price of such
replacement property, (vi) the surrender, waiver or settlement of contractual
rights in the ordinary course of business, or the surrender, waiver or
settlement of claims and litigation claims (whether or not in the ordinary
course of business; provided that in the event of any surrender, waiver or
settlement of any rights and claims outside the ordinary course of business in
an amount in excess of $1,000,000 no Event of Default shall have occurred and be
continuing at the time of such surrender, waiver or settlement), (vii) the use
of Cash subject to the restrictions and limitations set forth in the Loan
Documents, and (viii) other transfers of assets having a fair market value of
not more than One Million Dollars ($1,000,000) in the aggregate in any fiscal
year.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Myovant England and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.
“Prepayment Charge” has the meaning given to it in Section 2.05(a).
“Qualified Equity Interests” means Equity Interests that are not Disqualified
Equity Interests.
“Qualifying Swiss Lender” means any Lender which is entitled to claim the
benefits of the double taxation treaty between Switzerland and the U.S. dated
October 2, 1996, and thus, is entitled to a full reclaim of any withholding tax
levied on interest payments, as per article 11 para. 1 of the double taxation
treaty.
“Receivables” means (i) all of each Loan Party’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.


23
 

--------------------------------------------------------------------------------




“Register” has the meaning given to it in Section 11.07.
“Regulatory Approval” means, for the Study Product, any and all approvals
(including supplements, amendments, pre- and post-approvals), licenses,
registrations, or authorizations of any Governmental Authority (including any
pricing and reimbursement approvals, if required prior to sale in the applicable
country or group of countries) that are necessary for the marketing and sale of
a pharmaceutical product in a country or group of countries.
“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.
“Roivant” means, collectively, Roivant Sciences, Ltd. and its controlled
Affiliates (excluding the Parent and its direct and indirect Subsidiaries).
“Roivant Documents” has the meaning given to it in Section 5.06(b).
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Secured Obligations” means each Loan Party’s obligations under this Agreement
and any Loan Document (other than the Warrant), including any obligation to pay
any amount now owing or later arising.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Study Product” means Borrower’s gonadotropin-releasing hormone receptor
antagonist, commonly known as relugolix.
“Study Product Failure” means either (i) the early termination of each of the
Clinical Studies or (ii) each of the Clinical Studies for any Indication have
failed to achieve the primary endpoints identified in the protocol for such
Clinical Study.


24
 

--------------------------------------------------------------------------------




“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion.
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which any Loan Party owns or controls
50% or more of the outstanding voting securities, including each entity listed
on Schedule 1 to the Disclosure Letter.
“Swiss Guarantor” has the meaning set forth in Section 11.21.
“Swiss Obligor” means a Loan Party which is incorporated in Switzerland or, if
different, is considered to be tax resident in Switzerland for Swiss Withholding
Tax purposes.
“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.
“Swiss Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) a quota pledge agreement between
Myovant England as pledgor and Agent as pledgee, regarding the pledgor’s quotas
in Myovant Switzerland, (b) a bank account pledge agreement between Myovant
Switzerland as pledgor and Agent as pledgee, regarding certain of the pledgor’s
bank accounts, (c) a security assignment agreement between Myovant Switzerland
as assignor and Agent as assignee, regarding certain of the assignor’s insurance
receivables, intra-group receivables and trade receivables, and (d) such other
documents incidental to the foregoing documents as Agent may reasonably
determine necessary.
“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.
“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.
“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make an Advance to Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.01(b) attached hereto.
“Term Commitment Termination Date” means the earlier of (a) March 31, 2018, or
(b) the date on which a Study Product Failure occurs.
“Term Loan” has the meaning given to it in the recitals.


25
 

--------------------------------------------------------------------------------




“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) the prime rate as reported in The Wall Street
Journal plus 4.00%, and (ii) 8.25%.
“Term Loan Maturity Date” means May 1, 2021; provided however, if the Financing
Milestone is achieved on or before December 31, 2018, it means November 1, 2021.
“Term Note” means a Promissory Note in substantially the form attached hereto as
Exhibit B.
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof, Bermuda,
the United Kingdom, Ireland, Switzerland or any other country or any political
subdivision thereof.
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided that, in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
“UCC Collateral” has the meaning given to it in Section 3.01.
“U.K.” means the United Kingdom.
“U.K. Withholding Tax” means any Taxes imposed by way of deduction or
withholding by the U.K.
“U.K. Treaty Lender” means a Lender that is eligible to receive payments of
interest hereunder with a reduced (including to nil) deduction for U.K.
Withholding Tax on the basis of an applicable double tax treaty between the U.K.
and the jurisdiction in which such Lender is resident for tax purposes, subject
to the completion of any necessary procedural formalities.
“U.K. Pensions Regulator” means the body corporate known as the Pensions
Regulator and established by Part 1 of the U.K. Pensions Act 2004.


26
 

--------------------------------------------------------------------------------




“Unrestricted Cash” means, as of any date of determination (a) Cash held by a
Loan Party, in each case subject to an Account Control Agreement minus (b) the
amount of the Loan Parties’ accounts payable under GAAP not paid after the 120th
day following the invoice date for such accounts payable.
“Upstream or Cross-Stream Secured Obligations” has the meaning set forth in
Section 11.21(a).
“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time.
“Withholding Agent” means Borrower and the Agent.
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section”, “subsection”, “Exhibit”, “Annex”, or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as applicable. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP or IFRS, as applicable, and all financial
computations hereunder shall be computed in accordance with GAAP or IFRS, as
applicable, consistently applied. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited financial statements for fiscal year ending March 31,
2016 for all purposes of this Agreement, notwithstanding any change in GAAP or
IFRS, as applicable, relating thereto, or the adoption of IFRS, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes. Unless otherwise defined herein or in the other Loan Documents, terms
that are used herein or in the other Loan Documents and defined in the UCC shall
have the meanings given to them in the UCC.
1.02    Currency Exchange. For purposes of any determination under this
Agreement measured in Dollars, all amounts incurred, outstanding or proposed to
be incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the spot rate for the purchase of Dollars for the applicable
foreign currency as published in The Wall Street Journal in the “Exchange Rates”
column under the heading “Currency Trading” or as made available by any other
source reasonably acceptable to the Agent on the date of such determination;
provided, however, that (a) for purposes of determining compliance with respect
to the amount of any Indebtedness, Transfer, Investment, transaction permitted
by Section 7.07 or judgment in a currency other than Dollars, no Default or
Event of Default shall be deemed to have occurred as a result of changes in
rates of exchange occurring after the time such Indebtedness is incurred, or
Asset Disposition, Investment or transaction permitted by Section 7.07 is made,
or such judgment entered, and (b) notwithstanding anything herein to the
contrary, nothing in this paragraph changes, modifies or alters the obligations
of any Loan Party to pay all amounts owed hereunder in the Dollar amount
required hereunder notwithstanding any changes or other fluctuations with
respect to any currency exchanged into Dollars. No default or Event of Default
shall arise as a result of any limitation or threshold set forth in Dollars
being exceeded solely as a result of changes in currency exchange rates.


27
 

--------------------------------------------------------------------------------




SECTION 2     THE LOANS
2.01    Term Loans.
(a)    Advances. Subject to the terms and conditions of this Agreement, Lender
will severally (and not jointly) make Advances in an amount not to exceed its
respective Term Commitment. Borrower agrees to draw an Advance of Twenty Five
Million Dollars ($25,000,000) on the Closing Date. Beginning on the Closing Date
and continuing until the day immediately preceding the Term Commitment
Termination Date, Borrower may request additional Advances in an aggregate
amount up to Fifteen Million Dollars ($15,000,000) in minimum increments of Five
Million Dollars $5,000,000. The aggregate outstanding Advances may be up to the
Maximum Term Loan Amount.
(b)    Advance Request. To obtain an Advance, prior to the Term Commitment
Termination Date, Borrower shall complete, sign and deliver an Advance Request
at least fifteen (15) Business Days (one (1) Business Day in the case of the
Advance on the Closing Date) before the requested Advance Date to Agent. Lender
shall fund the Advance in the manner requested by the Advance Request; provided
that each of the conditions precedent to such Advance is satisfied as of the
requested Advance Date.
(c)    Term Loan Interest Rate. The principal balance shall bear interest
thereon from such Advance Date in an amount equal to the product of the
outstanding Term Loans principal balance multiplied by the Term Loan Interest
Rate based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the prime rate changes from time to time.
(d)    Payment. Borrower will pay the accrued but unpaid interest on each
Advance on the first Business Day of each month, beginning the month after the
Advance Date.
(e)    Borrower shall repay the aggregate principal balance of the Term Loans
that is outstanding on the day immediately preceding the Amortization Date in
equal monthly installments of principal and interest (mortgage style) beginning
on the Amortization Date and continuing on the first Business Day of each month
thereafter until the Term Loans are repaid. Any remaining outstanding principal
balance of the Term Loans, together with any and all accrued but unpaid interest
hereunder, shall be due and payable on the Term Loan Maturity Date. Subject to
Section 2.08, Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Borrower shall wire in immediately available funds in Dollars to Agent or
Lender, as applicable and in each case as specified in writing by Agent or
Lender, or Lender will initiate debit entries to the Borrower’s account as
authorized on the ACH Authorization, in each case (i) on each payment date of
all periodic obligations payable to Lender under each Advance and (ii)
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.12 of this Agreement.


28
 

--------------------------------------------------------------------------------




2.02    Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of New York shall be deemed to be the laws relating
to permissible rates of interest on commercial loans) (the “Maximum Rate”). If a
court of competent jurisdiction shall finally determine that Borrower has
actually paid to Lender an amount of interest in excess of the amount that would
have been payable if all of the Secured Obligations had at all times borne
interest at the Maximum Rate, then such excess interest actually paid by
Borrower shall be applied as follows: first, to the payment of the Secured
Obligations consisting of the outstanding principal; second, after all principal
is repaid, to the payment of Lender’s accrued interest, costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.
2.03    Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees shall
bear interest at a rate per annum equal to the rate set forth in Section 2.01(c)
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.01(c) or
Section 2.03, as applicable.
2.04    [Reserved].
2.05    Prepayment; Termination.
(a)    At its sole option upon at least seven (7) Business Days (or such shorter
period as agreed by Agent in writing) prior notice to Agent, Borrower may prepay
all or any portion greater than or equal to Five Million Dollars ($5,000,000) of
the outstanding Advances by paying the entire principal balance (or such portion
thereof), all accrued and unpaid interest with respect to the principal balance
being prepaid, plus all fees and other amounts owing under the Loan Documents at
such time, together with a prepayment charge equal to the following percentage
of the Advance amount being prepaid: if such Advance amounts are prepaid in any
of the first twelve (12) months following the Closing Date, 3.00%; after twelve
(12) months but on or prior to twenty four (24) months following the First Call
Date, 2.00%; and thereafter, 1.00% (each, a “Prepayment Charge”).
(b)    Borrower agrees that the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances.
(c)    Borrower shall prepay the outstanding amount of all principal and accrued
interest of all Advances plus all other fees and amounts owing under the Loan
Documents through the prepayment date and the applicable Prepayment Charge upon
the occurrence of a Change in Control.


29
 

--------------------------------------------------------------------------------




(d)    Notwithstanding the foregoing, Agent and Lender agree to waive the
Prepayment Charge if Agent and Lender or any affiliate of Agent or Lender (in
its sole discretion) agree in writing to refinance the Advances prior to the
Maturity Date.
(e)    In connection with any prepayment of all outstanding Obligations or if
otherwise Obligations are outstanding, Borrower may terminate this Agreement by
written notice to Agent and Lender, whereupon the Term Commitments shall
terminate.
2.06    Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.14) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.
2.07    Pro Rata Treatment. Each payment (including prepayment) on account of
any fee and any reduction of the Term Loans shall be made pro rata according to
the Term Commitments of the relevant Lender.
2.08    Taxes.
(a)    Defined Terms. For purposes of this Section 2.08, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding in the minimum amount required
by law and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the Lender or Agent, as applicable, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent, timely reimburse it for the payment of, any Other
Taxes.


30
 

--------------------------------------------------------------------------------




(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Lender or Agent, as applicable, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Lender or Agent, as applicable, or
required to be withheld or deducted from a payment to such Lender or Agent, as
applicable (other than where the Indemnified Tax is compensated for by an
increased payment under Section 2.08(b)), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority and (iii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.07(d)(ii) relating to the maintenance of a Participant Register. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.08,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    Status of Lenders.


31
 

--------------------------------------------------------------------------------




(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Agent, at the time or times reasonably requested by
Borrower or the Agent (or, with respect to U.K. Withholding Taxes, deliver to
Borrower and the Agent or submit to the appropriate Governmental Authority (as
relevant) within twenty (20) days after a written request by Borrower or the
Agent) such properly completed and executed documentation reasonably requested
by Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the above, in
respect of U.K. Withholding Taxes, the original Lender shall submit a Form
US-Company to the Internal Revenue Service within five (5) Business Days of the
date this Agreement. Each Lender and each Loan Party shall co-operate in
completing any procedural formalities necessary for that Loan Party to make that
payment without or with reduced withholding. In addition, any Lender, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Upon the reasonable request of the Borrower or the
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.08(g). If any form or certification previously
delivered pursuant to this Section 2.08(g) expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Borrower and the Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so. Notwithstanding anything to the contrary in the preceding
four sentences, the completion, execution and submission of such documentation
(other than the documentation described in Section 2.08(g)(iii) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


32
 

--------------------------------------------------------------------------------




(ii)    Notwithstanding anything to the contrary herein, a U.K. Treaty Lender
shall be deemed to have satisfied the requirements of Section 2.08(g) in respect
of U.K. Withholding Tax if such Lender has either (x) in the case where the
Lender holds a passport under the HMRC double tax treaty scheme and wishes it to
apply to this Agreement, notified Borrower and Agent of its scheme reference
number under the HMRC treaty passport scheme and its jurisdiction of tax
residence; or (y) submitted an application for withholding tax relief under the
applicable double tax treaty to the appropriate tax authority, in each case
without regard to whether any direction has been received by the Borrower from
HMRC. If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with the above and the Borrower has not made a
Borrower DTTP Filing in respect of that Lender; or the Borrower making a payment
to that Lender has made a Borrower DTTP Filing in respect of that Lender but
that Borrower DTTP Filing has been rejected by HMRC; or HMRC has not given the
Borrower authority to make payments to that Lender without a deduction for U.K.
Withholding Tax within 60 days of the date of the Borrower DTTP Filing, and in
each case, the Borrower has notified that Lender in writing, that Lender and the
Borrower shall co-operate in completing any additional procedural formalities
necessary for that Borrower to obtain authorisation to make that payment without
a deduction or withholding respect of U.K Withholding Tax. The Borrower shall,
promptly on making a Borrower DTTP Filing, deliver a copy of that Borrower DTTP
Filing to the relevant Lender. If a UK Treaty Lender has not confirmed its HMRC
passport scheme reference number and jurisdiction of tax residence in accordance
with this paragraph, no Borrower shall make a Borrower DTTP Filing or file any
other form relating to the HMRCHM Revenue & Customs DT Treaty Passport scheme in
respect of that Lender’s Loan(s) or Term Commitment(s) unless that UK Treaty
Lender otherwise agrees.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Each Lender agrees that if it becomes
aware that any form or certification it previously delivered has expired or
become obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and Agent in writing of its legal
inability to do so.


33
 

--------------------------------------------------------------------------------




(iv)    To the extent that interest payable by the Borrower (or any intra-group
loans) becomes subject to Swiss Withholding Tax, the Borrower shall obtain a
confirmation from the Swiss Federal Tax Administration that interest payments
are not subject to the Swiss Withholding Tax even if the proceeds are used in
Switzerland (the Tax Ruling). The proceeds shall be used exclusively outside
Switzerland until the Tax Ruling has been obtained.
(v)    Qualifying Swiss Lender.
(A)        Each Lender which becomes a party to this Agreement after the Closing
Date shall represent, in the applicable assignment agreement which it executes
on becoming a party, and for the benefit of the Agent and without liability to
any Borrower, which of the following categories it falls in:
(1)
not a Qualifying Swiss Lender;

(2)
a Qualifying Swiss Lender.

(h)    Treatment of Certain Tax Credits.
(i)    In respect of the original Lender, if the Borrower has withheld and
accounted to HMRC for U.K. Withholding Taxes at any time as a result of such
Lender being a U.K. Treaty Lender entitled to a full exemption from U.K.
Withholding Taxes (subject to the completion of any necessary procedural
formalities) but the Borrower not yet having received a direction from HMRC
allowing it to pay the Lender gross interest, then, promptly after the Borrower
notifies the Lender of having received such direction, the Lender shall use its
best efforts to obtain a Tax Credit for that amount, and the Borrower shall
co-operate with the Lender in obtaining such Tax Credit. For the avoidance of
doubt, if it subsequently transpires that the Lender was not, based on the
circumstances existing at the time of making an increased payment pursuant to
Section 2.08(b), a U.K. Treaty Lender entitled to a full exemption from U.K.
Withholding Taxes, the Lender will promptly repay to the Borrower an amount
equal to the sum of any additional sums paid by the Borrower to the Lender
pursuant to Section 2.08(b) to the extent such sums were paid solely on the
basis of such Lender being a U.K. Treaty Lender (subject to the completion of
any necessary procedural formalities).


34
 

--------------------------------------------------------------------------------




(ii)    If a Tax Credit is received by the Lender pursuant to Section 2.08(h)(i)
or, any party determines, in its sole discretion exercised in good faith, that
it has received a Tax Credit as to which it has been indemnified pursuant to
this Section 2.08 (including by the payment of additional amounts pursuant to
this Section 2.08), the party who has received the Tax Credit shall pay to the
indemnifying party an amount equal to such Tax Credit (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such Tax Credit), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such Tax Credit). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
Tax Credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such Tax Credit had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(iii)    If a Lender that is a Qualifying Swiss Lender has received additional
payments pursuant to Sections 2.08(b) or (d) above with respect to any Swiss
Withholding Tax, such Lender shall seek a refund of such Swiss Withholding Tax
as soon as practicable.
(i)    [Reserved.]
(j)    [Reserved.]
(k)    Increased Costs. If any Change in Law shall subject any Lender or the
Agent to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes described in
clauses (b) through (f) of the definition of Excluded Taxes and (iii) Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes) on its Loans,
Term Commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result of any of the
foregoing shall be to increase the cost to such Lender or the Agent of making,
converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender or the Agent hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender or the Agent, Borrower
will pay to such Lender or Agent, as the case may be, such additional amount or
amounts as will compensate such Lender or Agent, as the case may be, for such
additional costs incurred or reduction suffered.


35
 

--------------------------------------------------------------------------------




(l)    Survival. Each party’s obligations under this Section 2.08 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Term Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
2.09    Fees.
(a)    Due Diligence Fee. Borrower agrees to pay to the Agent the Due Diligence
Fee.
(b)    Facility Fee. Borrower agrees to pay to the Lender, the Facility Fee. The
Facility Fee will be due in advance on the date hereof.
(c)    End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) in full, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender a charge of 6.55% of the aggregate amount
of Term Loans funded. Notwithstanding the required payment date of such charge,
it shall be deemed earned by Lender as of the Closing Date.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Agent.
2.10    Mitigation Obligations. (a) If any Lender requests compensation under
Section 2.08(j), if any Borrower or Guarantor is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.08, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.08 in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all costs and
expenses reasonably incurred by any Lender in connection with any such
designation or assignment.


36
 

--------------------------------------------------------------------------------




(b)    If (i) any Lender requests compensation under Section 2.08(j) or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.08,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.07, all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon (including, for the avoidance of doubt, any additional amounts
payable under Section 2.08), accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower, which shall be payable and
calculated as if the Borrower were making a prepayment to such assigning
Lender), (iii) in the case of any such assignment resulting from a claim for
compensation or payments required to be made under Section 2.08, such assignment
will result in a reduction in such compensation or payments and (iv) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
(c)    If (i) any Lender requests compensation under Section 2.08(j) or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.08,
then the Borrower and the Agent hereby agree to permit the transfer of the
Secured Obligations from the Borrower to another Loan Party or to use
commercially reasonable efforts to restructure the Loans in a manner that would
eliminate or reduce amounts payable pursuant to Section 2.08.
SECTION 3     SECURITY INTEREST


37
 

--------------------------------------------------------------------------------




3.01    As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, each Loan Party
grants to Agent a security interest in all of such Loan Party’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “UCC Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and (j) all other tangible and intangible personal property
(other than Intellectual Property) of such Loan Party whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, such Loan Party
and wherever located, and any of such Loan Party’s property in the possession or
under the control of Agent; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing;
provided, however, that the UCC Collateral shall include all Accounts and
General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the UCC Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.
3.02    Notwithstanding the broad grant of the security interest set forth in
Section 3.01, above, the UCC Collateral shall not include any Excluded Assets.
3.03    If this Agreement is terminated in accordance with its terms, Agent’s
Lien in the Collateral shall continue until the Secured Obligations (other than
inchoate indemnity obligations) are paid in full in accordance with the terms of
this Agreement. At such time, the Collateral shall be released from the Liens
created hereby, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent, Lender and each Loan Party
hereunder shall terminate all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall automatically
revert to the Loan Parties. In addition, in connection with any Permitted
Transfer of Collateral, the Agent hereby agrees to release such liens and to
deliver such instruments and perform such acts as are necessary to effect such
release at the request and expense of any Loan Party. Furthermore, at the
reasonable request of any Loan Party, the Agent shall enter into intercreditor
agreements with respect to Permitted Subordinated Debt. Agent shall execute such
documents, return any Collateral held by Agent hereunder and take such other
steps as are reasonably necessary to accomplish the foregoing, all at the Loan
Parties’ sole cost and expense.
3.04    Parent, Myovant England, Myovant Ireland and Myovant Switzerland have
entered into the Bermuda Security Documents, English Security Documents, Irish
Security Documents and/or Swiss Security Documents in each case pursuant to
which they have granted security interests in, to and under the collateral
described therein (such collateral, collectively, the “Foreign Collateral”, and
with the UCC Collateral, collectively, the “Collateral”) in favor of Agent for
the benefit of the Lenders.


38
 

--------------------------------------------------------------------------------




SECTION 4     CONDITIONS PRECEDENT TO LOAN
The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:
4.01    Closing Date. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following (other than as provided in Schedule 7.24 to the
Disclosure Letter):
(a)    executed copies of the Loan Documents (other than the Warrant, which
shall be an original), a legal opinion of each of Loan Party’s United States,
Bermudian and Swiss counsel and Agent’s Irish and English counsel, and all other
documents and instruments reasonably required by Agent to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;
(b)    certified copy of resolutions of each of the Loan Parties’ respective
boards of directors (and shareholder, with respect to Myovant England and
Myovant Ireland) evidencing (i) approval of (A) the Loan and other transactions
evidenced by the Loan Documents and (B) with respect to Parent, the Warrant and
transactions evidenced thereby; (ii) authorizing a specified person or persons
to execute the Loan Documents to which it is a party on its behalf and (iii)
authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices (including, if relevant, any Advance Request
or other relevant notice) to be signed and/or dispatched by it under or in
connection with the Loan Documents to which it is a party;
(c)    certificates (as customary in the jurisdiction of Myovant England and
Myovant Ireland and containing specimen signatures) of a director confirming
that guaranteeing or securing the Loans would not cause any guaranteeing or
similar limit binding on Myovant England or Myovant Ireland to be exceeded and
certifying that each copy document relating to it specified in this Section 4,
is correct, complete and the original of such copy document, is in full force
and effect and has not been amended or superseded as at a date no earlier than
the Closing Date;
(d)    certified copies of the constitutional documents and the bylaws (or local
law equivalent thereof), as amended through the Closing Date, of each Loan
Party;
(e)    (if applicable) a certificate of good standing or compliance (or
insolvency search) for each Loan Party from its jurisdiction of organization and
similar certificates from all other jurisdictions in which it does business and
where the failure to be qualified would have a Material Adverse Effect;
(f)    payment of the Facility Charge;
(g)    payment of the Due Diligence Fee and reimbursement of Agent’s and
Lender’s current expenses reimbursable pursuant to Section 11.12 of this
Agreement;


39
 

--------------------------------------------------------------------------------




(h)    an Advance Request for an Advance in an amount of at least Twenty-Five
Million Dollars $25,000,000 pursuant to Section 2.01(b), duly executed by
Borrower’s Chief Executive Officer, Chief Financial Officer or any other duly
authorized officer or director;
(i)    the Loan Parties shall have paid all fees and expenses due and payable to
the Agent hereunder on the Closing Date, including any such fees set forth in
Section 2.09;
(j)    share certificates, transfers and stock transfer forms or equivalent duly
executed by Loan Party in blank (to the extent the Equity Interests held by such
Loan Party are certificated);
(k)    executed copies of each NovaQuest Note Document, evidencing a commitment
of at least $80,000,000;
(l)    evidence of the “Clinical Milestone 1” (as described in that certain
proposal letter dated as of September 28, 2017) being met; and
(m)    such other documents as Agent may reasonably request.
4.02    All Advances. On or prior to each Advance Date:
(a)    Agent shall have received an Advance Request for the relevant Advance as
required by Section 2.01(b), each duly executed by Borrower’s Chief Executive
Officer, Chief Financial Officer or any other duly authorized officer or
director;
(b)    for each Advance after the Closing Date, Parent shall issue to Lender a
Warrant in substantially the same form as the Warrant issued to Lender in
connection with the first Advance, provided that (i) the Exercise Price (as
defined in the Warrant) of such Warrant shall equal the lowest three-day
volume-weighted average price in effect for the three consecutive trading days
prior to such Advance Date, (ii) the number of shares issuable pursuant to such
Warrant shall equal three percent (3%) of the dollar amount of such second
Advance divided by the Exercise Price and (iii) the Expiration Time (as defined
in the Warrant) of such Warrant shall be 5:00 p.m. Eastern Time on the seventh
(7th) anniversary of such Advance Date;
(c)    the representations and warranties set forth in this Agreement shall be
true and correct in all material respects on and as of the Advance Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date;
(d)    the Loan Parties shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing; and
(e)    Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.02 and as to the matters set forth in
the Advance Request.


40
 

--------------------------------------------------------------------------------




4.03    No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or would reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.
4.04    Post-Closing Deliverables. Each Loan Party agrees to deliver all items
as set forth under Schedule 7.24 to the Disclosure Letter.
SECTION 5     REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
Each Loan Party represents and warrants that:
5.01    Corporate Status. Each Loan Party is duly incorporated and/or organized,
legally existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as applicable, and is duly qualified as a foreign
corporation or other entity, as applicable, in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified would reasonably be expected to have a
Material Adverse Effect. Each Loan Party’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit B
to the Disclosure Letter, as may be updated by the Loan Parties in a written
notice (including any Compliance Certificate) provided to Agent after the
Closing Date.
5.02    Collateral. Each Loan Party has good and valid rights in or power to
transfer the Collateral owned by it and title to the Collateral with which it
has purported to grant a security interest hereunder, free of all Liens, except
for Permitted Liens. Each Loan Party has the power and authority to grant to
Agent a Lien in the Collateral as security for the Secured Obligations.
5.03    Consents. Each Loan Party’s execution, delivery and performance of this
Agreement and all other Loan Documents, and Parent’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of such Loan
Party, (ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of such Loan
Party’s constitutional documents, or other organizational or governing documents
(as applicable), bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which such Loan Party is subject and (iv) except as described
on Schedule 5.03 to the Disclosure Letter, do not violate any material contract
or material agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing the
Loan Documents are duly authorized to do so.
5.04    Material Adverse Effect. No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing. No
Loan Party is aware of any event likely to occur that is reasonably expected to
result in a Material Adverse Effect.


41
 

--------------------------------------------------------------------------------




5.05    Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of any Loan Party, threatened in writing against
any Loan Party or its property, that is reasonably expected to result in a
Material Adverse Effect.
5.06    Compliance with Laws; Affiliate Transactions.
(a)    No Loan Party nor any of its Subsidiaries is in violation in any material
respect of any law, rule or regulation, or in default in any material respect
with respect to any judgment, writ, injunction or decree of any Governmental
Authority.
(b)    Attached hereto as Schedule 5.06(B) to the Disclosure Letter is a true,
complete and correct (as of the Closing Date) list of all material agreements
and contracts between any Loan Party (or any of its Subsidiaries) and Roivant
(the “Roivant Documents”). No Loan Party is in default in any material manner
under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound, including the Roivant Documents, and, to the knowledge of any Loan
Party with respect to any Person other than any Loan Party or its Subsidiaries,
no event of default or event that with the passage of time would result in an
event of default exists under any agreement or instrument evidencing material
Indebtedness.
(c)    No Loan Party, any of its Subsidiaries, or to any Loan Party’s knowledge
any of its or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. No Loan Party, nor any of its Subsidiaries, or to the knowledge of any
Loan Party, any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement, (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law. None of the funds to be provided
under this Agreement will be used, directly or indirectly, (1) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations, including
the Anti-Bribery Laws, or (2) for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


42
 

--------------------------------------------------------------------------------




(d)    Except as set forth on Schedule 5.06(D) to the Disclosure Letter, each
Loan Party implemented and maintains in effect policies and procedures to the
extent necessary to ensure compliance by each Loan Party, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and Parent, its Subsidiaries and their respective
officers and employees and to the knowledge of Parent, its Subsidiaries and
their respective directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.
(e)    No Loan Party nor any of its Subsidiaries or any of their respective
directors, officers or employees, is a Sanctioned Person. No Loan, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
(f)    No Loan Party’s nor any of its Subsidiaries’ properties or assets has
been used by such Loan Party or such Subsidiary or, to any Loan Party’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than in material compliance with
applicable laws.
(g)    Each Loan Party and each of its Subsidiaries has obtained all material
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.
5.07    Investment Company Act. No Loan Party nor any of its Subsidiaries is
required to register as an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. No
Loan Party nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). No Loan Party nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.
5.08    Information Correct and Current. No written information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
any Loan Party to Agent in connection with any Loan Document or included therein
or delivered pursuant thereto contained, or, when taken as a whole, contains or
will contain any material misstatement of fact or, when taken together with all
other such written information or documents, omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by the Loan Parties to Agent,
whether prior to or after the Closing Date, shall be (i) provided in good faith
and based on the most current data and information available to the Loan Parties
at the time prepared and (ii) the most current of such projections provided to
the Board (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular projections will be
realized, that actual results may differ).


43
 

--------------------------------------------------------------------------------




5.09    Tax Matters.
(a)    Except as described on Schedule 5.09 to the Disclosure Letter and except
those being contested in good faith with adequate reserves under GAAP or IFRS,
as applicable, (a) each Loan Party has filed all material federal, state and
local tax returns that it is required to file, (b) each Loan Party has duly paid
or fully reserved for all material taxes or installments thereof (including any
interest or penalties) as and when due, or which have or may become due pursuant
to such returns, and (c) each Loan Party has paid or fully reserved for any
material tax assessment received by it which remains unpaid, if any (including
any taxes being contested in good faith and by appropriate proceedings).
(b)    With the exception of the Borrower, which is tax resident only in the
United Kingdom, each Loan Party is resident for tax purposes only in the country
of its incorporation.
(c)    The Borrower is not a tax resident in Switzerland within the meaning of
Article 9(1) of the Swiss Withholding Tax Act.
5.10    Intellectual Property Claims. Except as described on Schedule 5.10 to
the Disclosure Letter, (a) each of the material Copyrights, Trademarks and
Patents is valid and enforceable and (b) no material part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part. Exhibit
C to the Disclosure Letter is a true, correct and complete list of each of the
Loan Parties’ Patents, registered Trademarks, registered Copyrights, and
material agreements under which a Loan Party licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by a Loan Party, in
each case as relates to the Study Product as of the Closing Date. The Loan
Parties are not in material breach of, nor have the Loan Parties failed to
perform any material obligations under, any of the foregoing contracts, licenses
or agreements and, except as disclosed to the Lenders, to the Loan Parties’
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder, except where such breach or failure would not reasonably be expected
to result in a Material Adverse Effect.
5.11    Intellectual Property. Except as described on Schedule 5.11 to the
Disclosure Letter the Loan Parties have all material rights with respect to
Intellectual Property necessary or material in the operation or conduct of the
Loan Parties’ business as currently conducted and proposed to be conducted by
Loan Parties. Without limiting the generality of the foregoing, and in the case
of Licenses, except for restrictions that are unenforceable under Article 9 of
the UCC or other applicable law, the Loan Parties have the right, to the extent
required to operate their business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of their
business as currently conducted and proposed to be conducted by them, without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party.


44
 

--------------------------------------------------------------------------------




5.12    Borrower Products. Except as described on Schedule 5.12 to the
Disclosure Letter, no material Intellectual Property owned by any Loan Party or
Borrower Product has been or is subject to any actual or, to the knowledge of
the Loan Parties, threatened in writing litigation, proceeding (including any
proceeding in the United States Patent and Trademark Office or any corresponding
foreign office or agency) or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any material manner such Loan Party’s
use, transfer or licensing thereof or that may affect the validity, use or
enforceability thereof, except where such litigation, proceeding, decree, order,
judgment, settlement agreement or stipulation would not reasonably be expected
to have a Material Adverse Effect. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates any Loan Party to
grant licenses or ownership interest in any future Intellectual Property related
to the operation or conduct of the business of the Loan Parties or Borrower
Products, except where such decree, order, judgment, agreement, stipulation or
award would not reasonably be expected to have a Material Adverse Effect. No
Loan Party has received any written notice or claim, or, to the knowledge of the
Loan Parties, oral notice or claim, challenging or questioning their ownership
in any Intellectual Property (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto nor, to the Loan Parties’ knowledge, is there a
reasonable basis for any such claim in each case to where such notice or claim
would reasonably be expected to have a Material Adverse Effect. To Loan Parties’
knowledge, no Loan Party’s use of its Intellectual Property or the production
and sale of Borrower Products infringes the valid Intellectual Property or other
rights of others in any material respect.
5.13    Financial Accounts. Exhibit D to the Disclosure Letter, as may be
updated by Loan Parties in a written notice provided to Agent after the Closing
Date, is a true, correct and complete list of (a) all banks and other financial
institutions at which any Loan Party or any Subsidiary maintains Deposit
Accounts and (b) all institutions at which any Loan Party or any Subsidiary
maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.
5.14    [Reserved].
5.15    Capitalization and Subsidiaries. The Loan Parties do not own any stock,
partnership interest or other securities of any Person, except for Permitted
Investments. Attached as Schedule 1 to the Disclosure Letter, as may be updated
by Loan Parties in a written notice provided after the Closing Date, is a true,
correct and complete list of each direct and indirect Subsidiary of Parent.


45
 

--------------------------------------------------------------------------------




5.16    Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), Myovant England’s center of main interest (as that term is
used in Article 3(1) of the Regulation) is situated in England and Wales and it
has no “establishment” (as that term is used in Article 2(h) of the Regulation)
in any other jurisdiction and Myovant Ireland’s center of main interest is
situated in Ireland and it has no establishment in any other jurisdiction. The
representation made under this Section 5.16 is made on the date of this
Agreement.
5.17    Pensions. Save for Myovant Ireland, none of Parent nor any Subsidiary
is, or has at any time been, (a) an employer (for the purposes of sections 38 to
51 of the U.K. Pensions Act 2004) of an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the U.K. Pensions Schemes Act
1993) or (b) “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the U.K. Pensions Act 2004) such an employer.
5.18    [Reserved.]
5.19    Study Product Regulatory Matters.
(a)    Each Loan Party holds all material approvals and authorizations from
Governmental Authorities necessary for such Loan Party to conduct its business
in the manner in which such business is being conducted with respect to the
Study Product, including with respect to the conduct of the then ongoing
Clinical Studies and the development, manufacture and testing of the Study
Product, and all such approvals and authorizations are in good standing and in
full force and effect. No Loan Party has received any notice or any other
communication from any Governmental Authority regarding any actual or possible
revocation, withdrawal, suspension, cancellation, termination or material
modification of any such approvals or authorizations, except where such notice
or communications would not reasonably be expected to result in a Material
Adverse Effect.
(b)    No Loan Party has, with respect to the Study Product, knowingly made any
untrue statement of material fact or fraudulent statement to any Governmental
Authority, failed to disclose a material fact required to be disclosed to any
Governmental Authority, or committed an act, made a statement or failed to make
a statement, that provides or would reasonably be expected to provide a basis
for a Governmental Authority to invoke the U.S. Food and Drug Administration’s
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any
similar policy of any other Governmental Authority.
(c)    No Loan Party is, or has ever been, (A) debarred by a Governmental
Authority, (B) a party to a settlement, consent or similar agreement with a
Governmental Authority regarding the Study Product, or (C) charged with, or
convicted of, violating any applicable law regarding the Study Product.


46
 

--------------------------------------------------------------------------------




(d)    The Study Product is being and at all times has been (as applicable)
developed, tested, manufactured, labeled, and stored by or, to the Loan Parties’
knowledge, on behalf of the Loan Parties in compliance in all material respects
with all applicable laws, including with respect to investigational use, good
clinical practices, good laboratory practices, good manufacturing practices,
record keeping, security, and filing of reports.
(e)    As of the Closing Date, since April 29, 2016, the Study Product has not
been the subject of or subject to (as applicable) any recall, suspension, market
withdrawal, seizure, warning letter, other written communication. From the
Closing Date and thereafter, the Study Product has not been the subject of or
subject to (as applicable) any recall, suspension, market withdrawal, seizure,
warning letter or other written communication in each case asserting lack of
compliance by the Loan Parties with any applicable law in any material respect,
except as would not reasonably be expected to result in a Material Adverse
Effect. No Study Product Failure has occurred. As of the Closing Date, no event
has occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for any of the foregoing events.
(f)    As of the Closing Date, the Loan Parties have made available to Agent
true and complete copies of all requested material clinical data, reports and
analysis and all requested material correspondence with the U.S. Food and Drug
Administration.
(g)    No Loan Party or any of their Affiliates has received any adverse written
notice from any Governmental Authority regarding the approvability or approval
of the Study Product that would reasonably be expected to result in a Study
Product Failure.
(h)    No Governmental Authority has imposed, or communicated its intent to
impose, a suspension, clinical hold, or other adverse regulatory action
regarding the Study Product that would reasonably be expected to result in a
Study Product Failure..
(i)    The Loan Parties have no intent to suspend or terminate a Clinical Study
in a manner that would reasonably be expected to result in a Study Product
Failure.
SECTION 6     INSURANCE; INDEMNIFICATION
6.01    Coverage. The Loan Parties shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in the Loan Parties’ line of business and in amounts
and with deductibles as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. Such risks shall include the risks of bodily injury,
including death, property damage, personal injury, advertising injury, and
contractual liability per the terms of the indemnification obligations set forth
in Section 6.03. So long as there are any Secured Obligations (other than
inchoate indemnity obligations) outstanding, the Loan Parties that are Domestic
Subsidiaries shall also cause to be carried and maintained insurance upon the
Collateral, insuring against all risks of physical loss or damage howsoever
caused, in an amount not less than the full replacement cost of the Collateral,
provided that such insurance may be subject to standard exceptions and
deductibles. All such insurance required under this Section 6.01 shall be
provided by financially sound and reputable insurance companies.


47
 

--------------------------------------------------------------------------------




6.02    Certificates; Collateral Protection Coverage.
(a)    The Loan Parties that are Domestic Subsidiaries shall deliver to Agent
certificates of insurance that evidence its compliance with its insurance
obligations in Section 6.01 and the obligations contained in this Section 6.02.
The Loan Parties’ insurance certificate shall state that Agent (shown as
“Hercules Capital, Inc.”, as Agent”) is an additional insured for commercial
general liability, and a loss payee for all risk property damage insurance,
subject to the insurer’s approval. Attached to the certificates of insurance
will be additional insured endorsements for liability and lender’s loss payable
endorsements for all risk property damage insurance. All certificates of
insurance will provide for a minimum of thirty (30) days’ advance written notice
to Agent of cancellation (other than cancellation for non-payment of premiums,
for which ten (10) days’ advance written notice shall be sufficient). Any
failure of Agent to scrutinize such insurance certificates for compliance is not
a waiver of any of Agent’s rights, all of which are reserved.
(b)    Upon the occurrence and during the continuance of an Event of Default, if
the Loan Parties fail to provide Agent, upon request, with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrower’s expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect the Loan Parties’ interests. The coverage
purchased by Agent may not pay any claim made by the Loan Parties or any claim
that is made against the Loan Parties in connection with the Loan Parties. The
Loan Parties may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that the Loan Parties have obtained insurance as
required by this Agreement. If Agent purchases insurance for the Collateral, to
the fullest extent provided by law, Borrower will be responsible for the costs
of that insurance, including interest and other charges imposed by Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Secured Obligations. The costs of the insurance may be more than
the cost of insurance the Loan Parties are able to obtain on their own.


48
 

--------------------------------------------------------------------------------




6.03    Indemnity. Each Loan Party agrees to indemnify and hold Agent, Lender
and their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Each Loan Party agrees to pay,
and to save Agent and Lender harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all registration, stamp,
excise, sales or other similar taxes (excluding taxes imposed on or measured by
the net income of Agent or Lender) that may be payable or determined to be
payable with respect to the execution, delivery, performance, enforcement or
registration of any of the Collateral or the Loan Documents. Except as set forth
in the immediately prior sentence, this Section 6.03 shall not apply to Taxes
other than any Taxes that represent Liabilities arising from any non-Tax claim.
In no event shall any Loan Party or any Indemnified Person be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This Section
6.03 shall survive the repayment of indebtedness under, and otherwise shall
survive the expiration or other termination of, the Loan Agreement.
SECTION 7     COVENANTS OF BORROWER
Each Loan Party agrees as follows:
7.01    Financial Reports. The Loan Parties shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):
(a)    within forty-five (45) days after the end of each of the first three
fiscal quarters of Parent’s fiscal year, unaudited interim and year-to-date
consolidated financial statements of Parent as of the end of such calendar
quarter (prepared on a consolidated basis), including consolidated balance sheet
and related consolidated statements of income and cash flows, certified by
Parent’s Chief Executive Officer, Chief Financial Officer, chief accounting
officer or any other duly authorized officer or director (as set forth in the
Compliance Certificate), except (i) for the absence of footnotes, and (ii) that
they are subject to normal year-end adjustments;


49
 

--------------------------------------------------------------------------------




(b)    within ninety (90) days after the end of each fiscal year of Parent,
unqualified, and without any going concern or similar limitations (other than a
going concern qualification solely with respect to either having less than
twelve (12) months of cash or the impending maturity of debt for the fiscal year
ending immediately prior to the maturity date of such debt), audited
consolidated financial statements of Parent as of the end of such year (prepared
on a consolidated basis), including consolidated balance sheet and related
consolidated statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Parent and reasonably acceptable to Agent (it being understood that Ernst &
Young LLP and any other accounting firm of national standing is reasonably
acceptable to Agent);
(c)    (i) while no Event of Default has occurred and is continuing, within ten
(10) days after the end of each month, copies of bank account statements and a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower), all certificated by Parent’s Chief
Executive Officer, Chief Financial Officer, principal accounting officer or any
other duly authorized officer or director; and (ii) while an Event of Default
has occurred and is continuing, as soon as practicable (and in any event within
thirty (30) days) after the end of each month, unaudited interim and
year-to-date financial statements of Parent as of the end of such month
(prepared on a consolidated basis), including balance sheet and related
statement of income accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against any Loan
Party), except (i) for the absence of footnotes, (ii) that they are subject to
normal year-end adjustments, and (iii) they do not contain certain non-cash
items that are customarily included in quarterly and annual financial
statements;
(d)    together with each set of financial statements delivered pursuant to
Section 7.01(a), (b) or (c)(ii), a Compliance Certificate;
(e)    promptly after the sending or filing thereof, as the case may be, copies
of any proxy statements, financial statements or reports that Parent has made
available to holders of any series of its Equity Interests generally and copies
of any regular, periodic and special reports or registration statements that
Parent files with the SEC or any governmental authority that may be substituted
therefor, or any national securities exchange; provided that all such proxy
statements, financial statements and reports shall be deemed to have been
delivered to Agent for purposes of this Section 7.01(e) upon the filing of same
with the SEC;
(f)    within fifteen (15) days after their approval by the Board, and in any
event, within sixty (60) days after the end of Parent’s fiscal year, financial
and business projections as approved by the Board, as well as budgets, operating
plans and other financial information reasonably requested by Agent;


50
 

--------------------------------------------------------------------------------




(g)    solely after December 31, 2017, in each Compliance Certificate delivered
pursuant to Section 7.01(d), evidence of compliance with Section 7.16, in form
and substance reasonably acceptable to Agent and supporting documentation
reasonably requested by Agent, including certification of such compliance by the
Chief Executive Officer, Chief Financial Officer, chief accounting officer or
any other duly authorized officer or director of Parent;
(h)    within ten (10) days of the end of each fiscal quarter, a reasonably
detailed clinical update and regulatory update regarding the Study Product;
(i)    notice of the occurrence of an event that has had or would reasonably be
expected to have a Material Adverse Effect within two (2) Business Days after
any Loan Party or any Subsidiary obtains knowledge thereof; and
(j)    immediate notice if any Loan Party or any Subsidiary has knowledge that
any Loan Party, or any Subsidiary or Affiliate of any Loan Party, is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.
No Loan Party shall make any change in its (a) accounting policies or reporting
practices, other than (i) to change its accounting policies or reporting
practices from GAAP to IFRS or (ii) to the extent required or otherwise
contemplated by GAAP or IFRS, as applicable, the SEC, the U.S. Public Company
Accounting Oversight Board or other applicable regulatory requirements or (b)
fiscal years or fiscal quarters. The fiscal year of Parent shall end on March
31.
The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com. All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (866) 468‑8916,
attention Chief Credit Officer.
Notwithstanding the foregoing, documents required to be delivered under Sections
7.01(a), (b), (c) and (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and
shall be deemed to have been delivered on the date on which Parent files such
documents with the Commission and such documents are publicly available on the
Commission’s EDGAR filing system or any successor thereto.


51
 

--------------------------------------------------------------------------------




7.02    Inspection Rights. The Loan Parties shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of the Loan Parties at reasonable times and upon reasonable notice
during normal business hours; provided, however, that, so long as no Event of
Default has occurred and is continuing, such examinations shall be limited to no
more often than once per fiscal year. In addition, any such representative shall
have the right to meet with management and officers of the Loan Parties to
discuss such books of account and records and the progress of the Clinical
Studies and matters relating to Regulatory Approval. In addition, Agent or
Lender shall be entitled at reasonable times and intervals to consult with and
advise the management and officers of Borrower concerning significant business
issues affecting Borrower. Such consultations shall not unreasonably interfere
with Borrower’s business operations. The parties intend that the rights granted
Agent and Lender shall constitute “management rights” within the meaning of 29
C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.
7.03    Further Assurances.
(a)    Each Loan Party shall from time to time execute, deliver and file, alone
or with Agent, any financing statements, security agreements, collateral
assignments, notices, control agreements, or other documents to perfect or give
first priority to Agent’s Lien on the Collateral. Each Loan Party shall from
time to time procure any instruments or documents as may be reasonably requested
by Agent, and take all further action that may be necessary, or that Agent may
reasonably request, to perfect and protect the Agent’s Lien on the Collateral.
In addition, and for such purposes only, each Loan Party hereby authorizes Agent
to execute and deliver on its behalf and to file financing statements (including
an indication that the financing statement covers “all assets or all personal
property other than intellectual property” of such Loan Party in accordance with
Section 9-504 of the UCC), and during the continuance of an Event of Default,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of the Loan Parties either in Agent’s name
or in the name of Agent as agent and attorney-in-fact for the Loan Parties as
necessary or appropriate to effect or perfect the grant of Agent’s Lien in the
Collateral.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document (i) with respect to any other property or assets acquired after the
Closing Date, the Loan Parties shall have thirty (30) days, or forty-five (45)
days in the case of the Equity Interests, property or assets of, or actions
required to be taken by, any Foreign Subsidiary, after the acquisition thereof
or such Person becomes a Loan Party (or such later date as may be agreed upon by
the Agent in the exercise of its reasonable discretion with respect thereto) to
take the actions required by this Section 7.03 and Section 7.13, and (ii) no
Loan Party shall have any obligation to (A) obtain any landlord waivers,
estoppels or collateral access letters, (B) perfect a security interest in any
letter of credit rights, other than the filing of a UCC financing statement or
(C) obtain control agreements with respect to any Deposit Accounts or accounts
holding Investment Accounts outside the United States.


52
 

--------------------------------------------------------------------------------




7.04    Indebtedness. No Loan Party shall create, incur, assume, guarantee nor
be or remain liable with respect to any Indebtedness, or permit any Subsidiary
so to do, other than Permitted Indebtedness, or prepay any Indebtedness or take
any actions which impose on any Loan Party an obligation to prepay any
Indebtedness, except for (a) the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion, (b) in connection with refinancing or replacement
Indebtedness, (c) permitted purchase money Indebtedness pursuant to its
then-applicable payment schedule, (d) prepayment of Indebtedness between Loan
Parties and (e) as otherwise permitted hereunder or approved in writing by
Agent. To the extent not a party to the Intercreditor Agreement, each Loan Party
shall, and shall cause any applicable Subsidiary, promptly after the creation of
any Intra-Group Liabilities (as defined in the Intercreditor Agreement) to join
the Intercreditor Agreement as an Intra-Group Lender (as defined in the
Intercreditor Agreement) and take such other steps in connection thereto as
reasonably requested by Agent.
7.05    Collateral.
(a)    Each Loan Party shall at all times keep the Collateral, the Intellectual
Property and all other property and assets used in the Loan Parties’ business or
in which the Loan Parties now or hereafter hold any interest free and clear from
any Liens whatsoever (except for Permitted Liens).
(b)    No Loan Party shall agree with any Person other than Agent or Lender not
to encumber its property (other than Intellectual Property) other than pursuant
to (i) this Agreement and the other Loan Documents, (ii) any agreements
governing any Permitted Indebtedness, (iii) any Permitted Lien or any document
or instrument governing any Permitted Lien, (iv) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 7.08, (v) customary restrictions and conditions
contained in agreements governing joint ventures or strategic alliances in the
ordinary course of business, (vi) agreements of any Subsidiary existing at the
time such Person became a Subsidiary (and amendments or modifications thereto
that do not materially expand the scope thereof); (vii) agreements existing as
of the Closing Date (and amendments or modifications thereto that do not
materially expand the scope thereof); and (viii) customary provisions regarding
confidentiality or restricting assignments, pledges or transfers of any
agreement entered into in the ordinary course of business.


53
 

--------------------------------------------------------------------------------




(c)    No Loan Party shall enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its Intellectual Property,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than pursuant to (i) this Agreement
and the other Loan Documents, (ii) any agreements governing any purchase money
Liens or capital lease obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (iii) customary restrictions on the assignment, sublicense or
sublease of leases, licenses and other agreements regarding confidentiality,
(iv) customary restrictions on Liens in licensing or collaboration agreements
relating to such Intellectual Property provided that such restrictions do not
prohibit the Liens granted to the Agent pursuant to the Loan Documents, (v)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 7.08, (vi) customary restrictions
and conditions contained in agreements governing joint ventures or strategic
alliances in the ordinary course of business, (vii) agreements of any Subsidiary
existing at the time such Person became a Subsidiary (and amendments or
modifications thereto that do not materially expand the scope thereof); and
(viii) agreements existing as of the Closing Date (and amendments or
modifications thereto that do not materially expand the scope thereof) (other
than shrink-wrap software licenses) and listed on Exhibit E to the Disclosure
Letter; and (ix) any agreements governing Permitted Subordinated Debt.
(d)    Each Loan Party shall, and shall cause its Subsidiaries to, use
commercially reasonable efforts to protect and defend title to its assets from
and against all Persons claiming any interest adverse to such Loan Party or
Subsidiary.
7.06    Investments. No Loan Party shall directly or indirectly acquire or own,
or make any Investment in or to any Person, or permit any of its Subsidiaries so
to do, other than Permitted Investments.


54
 

--------------------------------------------------------------------------------




7.07    Distributions. No Loan Party shall, and shall not allow any Subsidiary
to, (a) repurchase or redeem any class of shares, stock or other Equity Interest
other than (i) pursuant to employee, director or consultant repurchase plans or
other similar agreements in accordance with applicable law, provided, however,
in each case, the aggregate repurchase or redemption proceeds do not exceed the
original consideration received by the relevant Loan Party or Subsidiary for
such shares, stock or Equity Interest, (ii) repurchases of such shares, stock or
Equity Interest deemed to occur upon exercise of stock options or warrants if
such repurchased shares, stock or Equity Interest represents a portion of the
exercise price of such options or warrants, (iii) repurchases of such shares,
stock or Equity Interest deemed to occur upon the withholding of a portion of
such shares, stock or Equity Interest granted or awarded to a current or former
officer, director, employee or consultant to pay for the taxes payable by such
Person upon such grant or award (or upon vesting thereof) or (iv) purchases of
its Common Shares or equity derivatives with respect to its Common Shares
(including capped call, call spread, accelerated stock repurchase and forward
purchase transactions) using the proceeds from the simultaneous issuance of
convertible notes pursuant to a Permitted Convertible Debt Financing, (and any
payments under or pursuant to, or settlements of, any such accelerated or
forward stock repurchase arrangements, call spreads, capped calls or other
derivatives entered into simultaneously at the time of and in connection with a
Permitted Convertible Debt Financing); provided that the aggregate net purchase
price of such transactions in the aggregate shall not exceed thirty percent
(30.00%) of the net proceeds from the Permitted Convertible Debt Financing; or
(b) declare or pay any cash dividend or make a cash distribution on any class of
shares, stock or other Equity Interest, except that a Subsidiary may pay
dividends or make distributions to any other Loan Party or if a Loan Party is
not its direct parent entity, to its parent entity; or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of Five Hundred Thousand Dollars ($500,000)
in the aggregate; or (d) waive, release or forgive any Indebtedness (other than
Indebtedness represented by a Permitted Investment made pursuant to clause
(viii) thereof) owed by any employees, officers or directors in excess of Five
Hundred Thousand Dollars ($500,000) in the aggregate in any fiscal year.
7.08    Transfers. Except for Permitted Transfers, no Loan Party shall, and
shall not allow any Subsidiary to, voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets or sell a controlling
ownership interest in or majority equity interest in any Subsidiary organized or
acquired after the Closing Date.


55
 

--------------------------------------------------------------------------------




7.09    Mergers or Acquisitions. No Loan Party shall merge or consolidate, or
permit any of its Subsidiaries to merge, amalgamate or consolidate, with or into
any other business organization (other than mergers, amalgamations or
consolidations of (a) a Subsidiary which is not a Loan Party into another
Subsidiary or into a Loan Party or (b) a Loan Party into another Loan Party
(including any entity that becomes a Loan Party pursuant to Section 7.13
substantially concurrently with the occurrence of such merger, amalgamation or
consolidation)), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person, other
than in connection with a Permitted Investment or a Permitted Transfer; provided
that notwithstanding the foregoing a Loan Party, other than Myovant Switzerland,
may liquidate so long as the Borrower is the surviving entity, all the assets of
such Loan Party can be, and are, distributed to Borrower or another Loan Party
and such liquidation is not in connection with an Insolvency Event that is
involuntary.
7.10    Taxes. Each Loan Party and its Subsidiaries shall pay when due all
material taxes, fees or other charges of any nature whatsoever (together with
any related interest or penalties) now or hereafter imposed or assessed against
(i) any Loan Party, any of its Subsidiaries or the Collateral or (ii) upon any
Loan Party’s or any of its Subsidiaries’ ownership, possession, use, operation
or disposition of the Collateral or upon any Loan Party’s or any of its
Subsidiaries’ rents, receipts or earnings arising therefrom. Each Loan Party
shall file on or before the due date therefor all material personal property tax
returns in respect of the Collateral. Notwithstanding the foregoing, any Loan
Party may contest, in good faith and by appropriate proceedings, taxes for which
such Loan Party maintains adequate reserves therefor in accordance with GAAP or
IFRS, as applicable.
7.11    Corporate Changes. No Loan Party nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent. No Change in Control shall occur. No Loan
Party nor any Subsidiary shall relocate its chief executive office or its
principal place of business unless it has provided prior written notice to
Agent. No Loan Party nor any Subsidiary shall relocate any tangible item of
Collateral (other than (i) clinical drug supplies utilized in the ordinary
course of business, (ii) sales of assets made in accordance with Section 7.08,
(iii) relocations of assets having an aggregate value of up to Five Hundred
Thousand Dollars ($500,000) in any fiscal year, and (iv) relocations of
Collateral from a location described on Exhibit B to the Disclosure Letter to
another location described on Exhibit B to the Disclosure Letter) unless (A) it
has provided prompt written notice to Agent and (B) if such relocation is to a
third party bailee, if not prohibited by applicable law, it has delivered a
bailee agreement in form and substance reasonably acceptable to Agent.
7.12    Deposit Accounts. Other than Excluded Accounts, no Loan Party nor any
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Agent has (i) an Account Control
Agreement or (ii) such other agreement or arrangement as a result of which the
Agent shall have a perfected security interest therein or as may be otherwise
acceptable to Agent for Deposit Accounts and accounts holding Investment
Property outside of the United States of America.


56
 

--------------------------------------------------------------------------------




7.13    Future Subsidiaries. Each Loan Party shall notify Agent of each
Subsidiary that is not an Excluded Subsidiary formed subsequent to the Closing
Date and, within (i) thirty (30) days of formation of any Subsidiary formed or
organized under the laws of the United States of America or any state,
commonwealth or territory thereof and (ii) forty-five (45) days of formation of
any Subsidiary that is not an Excluded Subsidiary organized outside of the
United States of America or any state, commonwealth or territory thereof, shall
cause any such Subsidiary, unless otherwise consented to by Agent, to execute
and deliver to Agent Joinder Documents or other documents with respect to such
entity becoming a borrower or guarantor hereunder as reasonably acceptable to
Agent.
7.14    Notification of Event of Default. Parent shall notify Agent promptly,
and in any event within two (2) Business Days, of (a) the occurrence of any
Event of Default, and (b) any termination or default under or material amendment
or replacement of any Roivant Document.
7.15    Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and to support the clinical development and commercialization of the Study
Product.
7.16    Minimum Cash Amount. Beginning on December 31, 2017, the Loan Parties
shall maintain Unrestricted Cash in an amount greater than or equal to the
Applicable Amount; provided that this Section 7.16 shall cease to apply after
achievement of both the Financing Milestone and the Clinical Milestone.
7.17    OFAC. No Loan Party nor any of its Subsidiaries shall, nor shall any
Loan Party or any of its Subsidiaries permit any Affiliate under Parent’s direct
or indirect control to, directly or indirectly, knowingly enter into any
documents, instruments, agreements or contracts with any Person listed on the
OFAC Lists. No Loan Party nor any of its Subsidiaries shall, nor shall any Loan
Party or any of its Subsidiaries permit any Affiliate under Parent’s direct or
indirect control to, directly or indirectly, (a) conduct any business or engage
in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti-Terrorism Law, or (c) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law.
7.18    COMI. Neither Myovant England, Myovant Ireland nor any other Subsidiary
of any Loan Party whose jurisdiction of incorporation or organization is in a
member state of the European Union shall change its “centre of main interests”
(as that term is used in Article 3(1) of the Regulation).
SECTION 8     [RESERVED]
SECTION 9     EVENTS OF DEFAULT


57
 

--------------------------------------------------------------------------------




The occurrence of any one or more of the following events shall be an Event of
Default:
9.01    Payments. Any Loan Party fails to pay any amount due under this
Agreement or any of the other Loan Documents on the due date; provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Agent or Lender or any Loan
Party’s bank if such Loan Party had the funds to make the payment when due and
makes the payment within three (3) Business Days following such Loan Party’s
knowledge of such failure to pay; or
9.02    Covenants. Any Loan Party breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 7.01(i), 7.03(b)(i), 7.04, 7.05, 7.06,
7.07, 7.08, 7.09, 7.14(a), 7.15 or 7.16) or any other Loan Document, such
default continues for more than thirty (30) days after the earlier of the date
on which (i) Agent or Lender has given notice of such default to the Loan
Parties and (ii) any Loan Party has actual knowledge of such default or (b) with
respect to a default under any of Sections 7.01(i), 7.03(b)(i), 7.04, 7.05,
7.06, 7.07, 7.08, 7.09, 7.14(a), 7.15 or 7.16, the occurrence of such default;
or
9.03    Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; provided that Agent
shall have provided three (3) calendar days written notice to Parent before
exercising any right or remedy or causing a default or Event of Default to occur
with respect to this Section 9.03, whereby during such time, Agent shall make
itself available to discuss in good faith any proposed solution to such Material
Adverse Effect, and Parent may take such action otherwise permitted under the
Loan Documents (i) as required so that the event or circumstance that is the
basis for such Material Adverse Effect no longer exists (to the extent curable),
(ii) to show evidence that no Material Adverse Effect has occurred or (iii) to
provide a plan detailing how it will mitigate the effect of such event or
circumstance that, based on such plan, in the foreseeable future will provide
Parent the ability to overcome such Material Adverse Effect, which in each case,
at such time such evidence is shown and plans are provided, the Agent shall
promptly re-determine in good faith whether an Event of Default still exists
with respect to this Section 9.03.  If not, any proposed or expected violation
of this Section 9.03 will immediately be deemed to be waived and cured, without
any further action.  Further, solely for purposes of this Section 9.03, the
following events shall not, in and of itself, constitute a Material Adverse
Effect: (a) adverse results or delays in any nonclinical or clinical trial, (b)
the failure to achieve the Clinical Milestone, or any other clinical or
non-clinical trial goals or objectives, including without limitation, the
failure to demonstrate the desired safety or efficacy of any drug or companion
diagnostic, (c) the denial, delay or limitation of approval of, or taking of any
other regulatory action by, the United States Food and Drug Administration or
any other governmental entity with respect to any drug or companion diagnostic,
or (d) a change in or discontinuation of a strategic partnership or other
collaboration or license arrangement.  Further, no Event of Default shall be
triggered under this Section 9.03 if the circumstance arises out of: (i) war,
act of terrorism, civil unrest or similar event; or (ii) any adverse change,
effect or circumstance resulting from an action specifically required by this
Agreement; or


58
 

--------------------------------------------------------------------------------




9.04    Representations. Any representation or warranty made by any Loan Party
in any Loan Document shall have been false or misleading in any material respect
when made or when deemed made; or
9.05    Insolvency. An Insolvency Event occurs with respect to any Loan Party;
or
9.06    Attachments; Judgments. Any material portion of the assets of the Loan
Parties, taken as a whole, is attached or seized, or a levy is filed against any
such assets, or a judgment or judgments is/are entered for the payment of money
(not covered by independent third party insurance as to which liability has not
been rejected by such insurance carrier), individually or in the aggregate, of
at least Two Million Five Hundred Thousand Dollars ($2,500,000), and such
judgment remains unsatisfied, unvacated, or unstayed for a period of twenty (20)
days after the entry thereof, or any Loan Party is enjoined or in any way
prevented by court order from conducting any material part of its business; or
9.07    Other Obligations. The occurrence of any default (after giving effect to
any grace or cure period) under (a) any NovaQuest Note Document, or (b) any
agreement or obligation of any Loan Party involving any Indebtedness in excess
of Two Million Five Hundred Thousand Dollars ($2,500,000), in each case which
has resulted in a right by the holder of such Indebtedness, whether or not
exercised, to accelerate the maturity of such Indebtedness; or
9.08    Expropriation. The authority or ability of the Loan Parties to conduct
their business as a whole is limited or wholly or substantially curtailed by any
seizure, expropriation or nationalization by or on behalf of any Governmental
Authority or other Person in relation to the Loan Parties or any of their
respective assets.
9.09    Pensions. (a) The U.K. Pensions Regulator issues a Financial Support
Direction or a Contribution Notice is issued to Parent or any Subsidiary, unless
the aggregate liability of Parent and such Subsidiaries under all Financial
Support Directions and Contributions Notices is less than Five Hundred Thousand
Dollars ($500,000); or (b) the Irish High Court makes an order under section 87
of the Irish Pensions Act, 1990 against the Parent or any Subsidiary unless the
aggregate liability of Parent and such Subsidiaries under all such orders is
less than Five Hundred Thousand Euro (€500,000).
SECTION 10     REMEDIES


59
 

--------------------------------------------------------------------------------




10.01    General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.05, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in any Loan Party’s name any and all collateral
assignments, notices, control agreements, security agreements and other
documents it deems necessary or appropriate to perfect or protect the repayment
of the Secured Obligations, and in furtherance thereof, each Loan Party hereby
grants Agent an irrevocable power of attorney coupled with an interest, and
(iii) Agent may notify any of any Loan Party’s account debtors to make payment
directly to Agent, compromise the amount of any such account on such Loan
Party’s behalf and endorse Agent’s name without recourse on any such payment for
deposit directly to Agent’s account. Agent may exercise all rights and remedies
with respect to the Collateral under the Loan Documents or otherwise available
to it under the UCC and other applicable law, including the right to release,
hold, sell, lease, liquidate, collect, realize upon, or otherwise dispose of all
or any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral. The Agent shall be entitled to exercise any and all
rights and remedies set forth in the Loan Documents. All Agent’s rights and
remedies shall be cumulative and not exclusive.
10.02    Collection; Foreclosure. Upon the occurrence and during the continuance
of any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Each Loan Party agrees that any such public or private
sale may occur upon ten (10) calendar days’ prior written notice to such Loan
Party. Agent may require any Loan Party to assemble the Collateral and make it
available to Agent at a place designated by Agent that is reasonably convenient
to Agent and such Loan Party.
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Agent in the following order of
priorities:
First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.12;
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, any applicable Prepayment Charge and
the Default Rate interest as set forth in Section 2.03), in such order and
priority as Agent may choose in its sole discretion; and
Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to the Loan Parties or their representatives or as a
court of competent jurisdiction may direct.


60
 

--------------------------------------------------------------------------------




Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
10.03    No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of the Loan Parties or any other Person, and each
Loan Party expressly waives all rights, if any, to require Agent to marshal any
Collateral.
10.04    Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given under any other
Loan Documents by statute or by rule of law and are cumulative. The exercise of
any one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Agent.
SECTION 11     MISCELLANEOUS
11.01    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
11.02    Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:
(a)    If to Agent:
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer, Kristen C. Kosofsky
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com, kkosofsky@htgc.com
Telephone: 650-289-3060


(b)    If to Lender:


61
 

--------------------------------------------------------------------------------




HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer, Kristen C. Kosofsky
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com, kkosofsky@htgc.com
Telephone: 650-289-3060


(c)    If to any Loan Party:
c/o Myovant Sciences, Inc.
Attention: Frank Karbe
2000 Sierra Point Parkway, 9th Floor
Brisbane, CA 94005
email: Frank.Karbe@myovant.com
Telephone: 650-238-0241
with a copy (which shall not constitute notice) to:

COOLEY LLP
Attention: Gian-Michele a Marca
500 California Street
San Francisco, CA 94117
email: gmamarca@cooley.com
Telephone: 415-693-2148
or to such other address as each party may designate for itself by like notice.
11.03    Entire Agreement; Amendments.
(a)    This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated September 28. 2017).


62
 

--------------------------------------------------------------------------------




(b)    Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.03(b). The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Agent and the Loan Parties party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder) or extend
the scheduled date of any payment thereof, in each case without the written
consent of each Lender directly affected thereby; (B) eliminate or reduce the
consent rights of any Lender under this Section 11.03(b) without the written
consent of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Loan Parties of
any of their rights and obligations under this Agreement and the other Loan
Documents, release a material portion of the Collateral or release a Loan Party
from its obligations under the Loan Documents, in each case without the written
consent of all Lenders; or (D) amend, modify or waive any provision of Section
11.18 without the written consent of the Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon the Loan Parties, the Lender, the Agent and all future
holders of the Loans.
11.04    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
11.05    No Waiver. The powers conferred upon Agent and Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by the Loan
Parties at any time designated, shall be a waiver of any such right or remedy to
which Agent or Lender is entitled, nor shall it in any way affect the right of
Agent or Lender to enforce such provisions thereafter.


63
 

--------------------------------------------------------------------------------




11.06    Survival. All agreements, representations and warranties contained in
this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement. Sections 2.05, 6.03,
11.06, 11.13 and 11.18 shall survive the termination of this Agreement.
11.07    Successors and Assigns.
(a)    The provisions of this Agreement and the other Loan Documents shall inure
to the benefit of and be binding on each Loan Party and its permitted assigns
(if any), except that no Loan Party shall assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.
(b)    Agent and Lender may assign, transfer or endorse its rights hereunder and
under the other Loan Documents, without prior notice to the Loan Parties, and
all of such rights shall inure to the benefit of Agent’s and Lender’s successors
and assigns; provided that, as long as no Event of Default has occurred and is
continuing: (i) neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of any Loan Party (as reasonably determined by Agent in consultation
with the Loan Parties), it being acknowledged that in all cases, an Affiliate of
any Lender or Agent shall not be considered a direct competitor for this
purpose.
(c)    Agent, acting solely for this purpose as an agent of the Loan Parties,
shall maintain at one of its offices a copy of each sale or assignment of the
Lender pursuant to this Section 11.07 and Section 11.14 delivered to it and a
register for the recordation of the names and addresses of the Lenders and the
Term Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Loan Parties, Agent and the Lender shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Loan Parties and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. The identity of each Lender is
permitted to be disclosed to the tax authorities of Switzerland by the relevant
Swiss Guarantor. The parties agree that the foregoing is intended to ensure that
the Loans are in “registered form” within the meaning of Section 5f.103-1(c) of
the Treasury Regulations promulgated under the Code and shall be interpreted
consistently therewith.


64
 

--------------------------------------------------------------------------------




(d)    (i) Any Lender may, without the consent of the Borrower or the Agent,
sell participations to one or more banks or other entities (excluding (x) Parent
and its Affiliates and (y) any Person that is a direct competitor of any Loan
Party (as reasonably determined by Agent in consultation with the Loan Parties))
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement; provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.03(b) that affects such
Participant. Subject to paragraph (d)(ii) of this Section 11.07, the Borrower
and agrees that each Participant shall be entitled to the benefits of Section
2.08 (subject to the requirements and limitations therein) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.07(b).
(ii)    a Participant shall not be entitled to receive any greater payment under
Section 2.08 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent (as applicable) or such right to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. A Participant shall not be entitled to the benefits of Section
2.08 unless the Borrower is notified of the participation sold to such
Participant and such Participant complies with Section 2.08(g) as though it were
a Lender (it being understood that the documentation required under Section
2.08(g) shall be delivered to the participating Lender). Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.


65
 

--------------------------------------------------------------------------------




11.08    Exposure Transfers. Subject to Section 11.07, no Lender shall enter
into any arrangement with another person under which such Lender substantially
transfers its exposure under this Agreement to that other person, unless under
such arrangement throughout the life of such arrangement:
(a)    relationship between the Lender and that other person is that of a debtor
and creditor (including in the bankruptcy or similar event of the Lender or any
Loan Party);
(b)    the other person will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement; and
(c)    the other person will under no circumstances (other than permitted
transfers and assignments under Section 11.07) (y) be subrogated to, or
substituted in respect of, the Lender’s claims under this Agreement; and (z)
have otherwise any contractual relationship with, or rights against, the Loan
Parties under or in relation to this Agreement.
11.09    Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of New York. This
Agreement and the other Loan Documents (other than the Bermuda Security
Documents, the English Security Documents, the Irish Security Documents, the
Swiss Security Documents and such other Loan Documents as expressly state the
contrary) shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, excluding conflict of laws principles that
would cause the application of laws of any other jurisdiction.


66
 

--------------------------------------------------------------------------------




11.10    CONSENT TO JURISDICTION AND VENUE. ALL JUDICIAL PROCEEDINGS ARISING IN
OR UNDER OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN ANY STATE COURT LOCATED IN THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, AND IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURTS FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS OR THEIR
PROPERTIES IN THE COURTS OF ANY JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.10. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. SERVICE OF PROCESS ON ANY PARTY
HERETO IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
EFFECTIVE IF GIVEN IN ACCORDANCE WITH THE REQUIREMENTS FOR NOTICE SET FORTH IN
SECTION 11.02, AND SHALL BE DEEMED EFFECTIVE AND RECEIVED AS SET FORTH IN
SECTION 11.02. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


67
 

--------------------------------------------------------------------------------




11.11    Mutual Waiver of Jury Trial. Because disputes arising in connection
with complex financial transactions are most quickly and economically resolved
by an experienced and expert Person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes be resolved by a judge applying such applicable laws. EACH OF THE
LOAN PARTIES, AGENT AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD
PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE LOAN
PARTIES AGAINST AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER
OR THEIR RESPECTIVE ASSIGNEE AGAINST ANY LOAN PARTY. This waiver extends to all
such Claims, including Claims that involve Persons other than Agent, the Loan
Parties and Lender; Claims that arise out of or are in any way connected to the
relationship among the Loan Parties, Agent and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement or any other Loan
Document.
11.12    Professional Fees. Each Loan Party promises to pay Agent’s and Lender’s
reasonable and documented out-of-pocket fees and expenses necessary to finalize
the loan documentation, including but not limited to reasonable attorneys’ fees,
UCC searches, filing costs, and other miscellaneous expenses. In addition, each
Loan Party promises to pay any and all reasonable and documented out-of-pocket
attorneys’ and other professionals’ fees and expenses incurred by Agent and
Lender after the Closing Date in connection with or related to: (a) the Loans;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to the Loan Parties or the Collateral, and any appeal
or review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to the Loan Parties, the Collateral, the Loan Documents, including
representing Agent or Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of any Loan Party’s estate, and any
appeal or review thereof.


68
 

--------------------------------------------------------------------------------




11.13    Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by the Loan Parties are
confidential and proprietary information of the Loan Parties, if and to the
extent such information either (x) is marked as confidential by the Loan Parties
at the time of disclosure, or (y) should reasonably be understood to be
confidential (the “Confidential Information”). Accordingly, Agent and Lender
agree that any Confidential Information it may obtain in the course of
acquiring, administering, or perfecting Agent’s security interest in the
Collateral shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of the Loan
Parties, except that Agent and Lender may disclose any such information: (a) to
its own and to its Affiliates’ limited partners, members, managers, directors,
individuals or bodies responsible for governance of Agent or Lender (including
Agent’s and Agent’s Affiliates’ investment committees and limited partner
advisory committees), officers, employees, accountants, counsel and other
professional advisors if Agent or Lender in their sole discretion determines
that any such party should have access to such information in connection with
such party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after default; (g) to any Participant or
assignee of Agent or Lender or any prospective Participant or assignee; provided
that such Participant or assignee or prospective Participant or assignee agrees
in writing to be bound by this Section prior to disclosure; (h) to any investor
or potential investor (or advisors or fiduciaries (including trustees) to such
investor or potential investor) in connection with an investment or potential
investment transaction in or with Agent or an Affiliate of Agent; or (i)
otherwise with the prior consent of the Loan Parties; provided that any
disclosure made in violation of this Agreement shall not affect the obligations
of the Loan Parties or any of their respective Affiliates.


69
 

--------------------------------------------------------------------------------




11.14    Assignment of Rights. Each Loan Party acknowledges and understands that
Agent or Lender may, subject to Section 11.07, sell and assign all or part of
its interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Agent or Lender shall relieve any Loan Party
of any of its obligations hereunder. Lender agrees that in the event of any
transfer by it of the Note(s) (if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.
11.15    Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against any Loan Party for liquidation or reorganization
or examinership, if any Loan Party becomes insolvent or makes an assignment for
the benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of any Loan Party’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender. The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, Lender
or by any obligee of the Secured Obligations, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or Lender in Cash.
11.16    Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
11.17    No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and the Loan Parties unless specifically provided otherwise
herein, and, except as otherwise so provided, all provisions of the Loan
Documents will be personal and solely among Agent, the Lender and the Loan
Parties.
11.18    Agency.


70
 

--------------------------------------------------------------------------------




(a)    Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to (i) take such actions on its behalf and to exercise such powers as
are delegated to the Agent by the terms hereof or thereof, (ii) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Agent under such Loan Documents, (iii)
act as agent of Lender for purposes of acquiring, holding, enforcing and
perfecting all Liens granted by the Loan Parties on the Collateral to secure any
of the Secured Obligations and (iv) exercise such actions and powers as are
reasonably incidental thereto.
(b)    Lender agrees to indemnify the Agent in its capacity as such (to the
extent not reimbursed by the Loan Parties and without limiting the obligation of
the Loan Parties to do so), according to its respective Term Commitment
percentages (based upon the total outstanding Term Loan Commitments) in effect
on the date on which indemnification is sought under this Section 11.18, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time be imposed on, incurred by or asserted against
the Agent in any way relating to or arising out of, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Agent under or in connection with any of the foregoing. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
(c)    Agent in Its Individual Capacity. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each such Person serving as Agent hereunder
in its individual capacity.
(d)    Exculpatory Provisions. The Agent shall have no duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not:
(i)    be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;
(ii)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and


71
 

--------------------------------------------------------------------------------




(iii)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by any Person serving
as the Agent or any of its Affiliates in any capacity.
(e)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.
(f)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
(g)    Reliance by Agent. Agent may rely, and shall be fully protected in
acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement and the
other Loan Documents at the request or direction of Lenders unless Agent shall
have been provided by Lender with adequate security and indemnity against the
costs, expenses and liabilities that may be incurred by it in compliance with
such request or direction.


72
 

--------------------------------------------------------------------------------




11.19    Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided, however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.
11.20    Service of Process. Parent, Myovant England, Myovant Ireland, and
Myovant Switzerland shall each appoint C T Corporation System as its agent for
the purpose of receiving and forwarding service of any process in the United
States of America.
11.21    Multiple Loan Parties.
(a)Loan Party’s Agent. Each Loan Party hereby irrevocably appoints Parent as its
agent, attorney-in-fact and legal representative for all purposes, including
requesting disbursement of the Term Loan and receiving account statements and
other notices and communications to Loan Party (or any of them) from the Agent
or any Lender. The Agent may rely, and shall be fully protected in relying, on
any request for the Term Loan, disbursement instruction, report, information or
any other notice or communication made or given by Parent, whether in its own
name or on behalf of one or more of the other Loan Parties, and the Agent shall
not have any obligation to make any inquiry or request any confirmation from or
on behalf of any other Loan Party as to the binding effect on it of any such
request, instruction, report, information, other notice or communication, nor
shall the joint and several character of the Loan Parties’ obligations hereunder
or any other Loan Document be affected thereby.
(b)Waivers. Each Loan Party hereby waives: (i) any right to require the Agent to
institute suit against, or to exhaust its rights and remedies against, any other
Loan Party or any other person, or to proceed against any property of any kind
which secures all or any part of the Secured Obligations, or to exercise any
right of offset or other right with respect to any reserves, credits or deposit
accounts held by or maintained with the Agent or any Indebtedness of the Agent
or any Lender to any other Loan Party, or to exercise any other right or power,
or pursue any other remedy the Agent or any Lender may have; (ii) any defense
arising by reason of any disability or other defense of any other Loan Party or
any endorser, co-maker or other person, or by reason of the cessation from any
cause whatsoever of any liability of any other


73
 

--------------------------------------------------------------------------------




Loan Party or any endorser, co-maker or other person, with respect to all or any
part of the Secured Obligations, or by reason of any act or omission of the
Agent or others which directly or indirectly results in the discharge or release
of any other Loan Party or any other person or any Secured Obligations or any
security therefor, whether by operation of law or otherwise; (iii) any defense
arising by reason of any failure of the Agent to obtain, perfect, maintain or
keep in force any Lien on, any property of any Loan Party or any other person;
(iv) any defense based upon or arising out of any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any other Loan Party or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Secured Obligations (including without limitation
any interest thereon), in or as a result of any such proceeding. Until all of
the Secured Obligations have been paid, performed, and discharged in full,
nothing shall discharge or satisfy the liability of any Loan Party hereunder
except the full performance and payment of all of the Secured Obligations. If
any claim is ever made upon the Agent for repayment or recovery of any amount or
amounts received by the Agent in payment of or on account of any of the Secured
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and the Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or any of its property, or by reason of any
settlement or compromise of any such claim effected by the Agent with any such
claimant (including without limitation the any other Loan Party), then and in
any such event, each Loan Party agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Loan Party, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Loan Party shall be and remain liable
to the Agent and the Lenders under this Agreement for the amount so repaid or
recovered, to the same extent as if such amount had never originally been
received by the Agent or any Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement. Each Loan Party hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Loan Party, and all rights of recourse to any assets or property of any
other Loan Party, and all rights to any collateral or security held for the
payment and performance of any Secured Obligations, including (but not limited
to) any of the foregoing rights which any Loan Party may have under any present
or future document or agreement with any other Loan Party or other person, and
including (but not limited to) any of the foregoing rights which any Loan Party
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine.


74
 

--------------------------------------------------------------------------------




(c)Consents. Each Loan Party hereby consents and agrees that, without notice to
or by any Loan Party and without affecting or impairing in any way the
obligations or liability of any Loan Party hereunder, the Agent may, from time
to time before or after revocation of this Agreement, do any one or more of the
following in its sole and absolute discretion: (i) accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (ii) grant any other indulgence to any Loan Party or any
other Person in respect of any or all of the Secured Obligations or any other
matter; (iii) accept, release, waive, surrender, enforce, exchange, modify,
impair, or extend the time for the performance, discharge, or payment of, any
and all property of any kind securing any or all of the Secured Obligations or
any guaranty of any or all of the Secured Obligations, or on which the Agent at
any time may have a Lien, or refuse to enforce its rights or make any compromise
or settlement or agreement therefor in respect of any or all of such property;
(iv) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more other Loan Parties or any endorsers
of all or any part of the Secured Obligations, including, without limitation one
or more parties to this Agreement, regardless of any destruction or impairment
of any right of contribution or other right of any Loan Party; (v) apply any
sums received from any other Loan Party, any guarantor, endorser, or co-signer,
or from the disposition of any Collateral or security, to any Indebtedness
whatsoever owing from such person or secured by such Collateral or security, in
such manner and order as the Agent determines in its sole discretion, and
regardless of whether such Indebtedness is part of the Secured Obligations, is
secured, or is due and payable. Each Loan Party consents and agrees that the
Agent shall be under no obligation to marshal any assets in favor of any Loan
Party, or against or in payment of any or all of the Secured Obligations. Each
Loan Party further consents and agrees that the Agent shall have no duties or
responsibilities whatsoever with respect to any property securing any or all of
the Secured Obligations. Without limiting the generality of the foregoing, the
Agent shall have no obligation to monitor, verify, audit, examine, or obtain or
maintain any insurance with respect to, any property securing any or all of the
Secured Obligations.
(d)Independent Liability. Each Loan Party hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Loan Party,
in the same action in which any other Loan Party may be sued or in separate
actions, as often as deemed advisable by Agent. Each Loan Party is fully aware
of the financial condition of each other Loan Party and is executing and
delivering this Agreement based solely upon its own independent investigation of
all matters pertinent hereto, and such Loan Party is not relying in any manner
upon any representation or statement of the Agent or any Lender with respect
thereto. Each Loan Party represents and warrants that it is in a position to
obtain, and each Loan Party hereby assumes full responsibility for obtaining,
any additional information concerning any other Loan Party’s financial condition
and any other matter pertinent hereto as such Loan Party may desire, and such
Loan Party is not relying upon or expecting the Agent to furnish to it any
information now or hereafter in the Agent’s possession concerning the same or
any other matter.


75
 

--------------------------------------------------------------------------------




(e)Subordination.  All Indebtedness of a Loan Party or any Subsidiary of a Loan
Party now or hereafter arising held by another Loan Party or Subsidiary of a
Loan Party is subordinated to the Secured Obligations and the Loan Party holding
the Indebtedness shall take all actions reasonably requested by Agent to effect,
to enforce and to give notice of such subordination, or if the Indebtedness is
held by a Subsidiary of a Loan Party, such Loan Party shall take all actions
reasonably requested by Agent to cause the Subsidiary to effect, to enforce and
to give notice of such subordination.
11.22    Swiss Limitation. Notwithstanding anything to the contrary in this
Agreement and the other Loan Documents, the obligations of Myovant Switzerland
or any other Loan Party incorporated in Switzerland (collectively, the “Swiss
Guarantor”) and the rights of Agent and Lender under this Agreement and the
other Loan Documents are subject to the following limitations:
(a)    If and to the extent a guarantee or security interest granted or any
other obligations assumed by a Swiss Guarantor under this Agreement and the
other Loan Documents guarantees or secures obligations of its (direct or
indirect) parent company (upstream security) or its sister companies
(cross-stream security) (the “Upstream or Cross-Stream Secured Obligations”) and
if and to the extent using the proceeds from the enforcement of such guarantee,
security interest or other obligation to discharge the Upstream or Cross-Stream
Secured Obligations would constitute a repayment of capital
(Einlagerückgewähr/Kapitalrückzahlung), a violation of the legally protected
reserves (gesetzlich geschützte Reserven) or the payment of a (constructive)
dividend (Gewinnausschüttung) under Swiss corporate law or would otherwise be
restricted under Swiss law and practice then applicable, the proceeds from the
enforcement of such guarantee, security interest or other obligation to be used
to discharge the Upstream or Cross-Stream Secured Obligations shall be limited
to the maximum amount of that Swiss Guarantor’s freely disposable shareholder or
quotaholder equity at the time of enforcement (the “Maximum Amount”); provided
that such limitation is required under the applicable law at that time and that
such limitation shall not free the Swiss Guarantor from its obligations in
excess of the Maximum Amount, but merely postpone the performance date of those
obligations until such time or times as performance is again permitted under
then applicable law. This Maximum Amount of freely disposable shareholder or
quotaholder equity shall be determined in accordance with Swiss law and
applicable Swiss accounting principles, and, if and to the extent required by
applicable Swiss law, shall be confirmed by the auditors of the Swiss Guarantor
on the basis of an interim audited balance sheet as of that time.
(b)    In respect of Upstream or Cross-Stream Secured Obligations, the Swiss
Guarantor shall, as concerns the proceeds resulting from the enforcement of the
guarantee or security interest granted or other obligations assumed under this
Agreement and the other Loan Documents, if and to the extent required by
applicable law in force at the relevant time:
(i)    procure that such enforcement proceeds can be used to discharge Upstream
or Cross-Stream Secured Obligations without deduction of Swiss Withholding Tax
by discharging the liability to such tax by notification pursuant to applicable
law rather than payment of the tax;


76
 

--------------------------------------------------------------------------------




(ii)    if the notification procedure pursuant to sub-paragraph (i) above does
not apply, deduct the Swiss Withholding Tax at such rate (currently thirty-five
percent (35%) at the date of this Agreement) as is in force from time to time
from any such enforcement proceeds used to discharge Upstream or Cross-Stream
Secured Obligations, and pay, without delay, any such taxes deducted to the
Swiss Federal Tax Administration;
(iii)    notify the Agent that such notification or, as the case may be,
deduction has been made, and provide the Agent with evidence that such a
notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration; and
(iv)    in the case of a deduction of Swiss Withholding Tax, use its best
efforts to ensure that any person, which is entitled to a full or partial refund
of the Swiss Withholding Tax deducted from such enforcement proceeds, will, as
soon as possible after such deduction, (A) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties), and (B) pay to
the Agent upon receipt any amount so refunded.
(c)    The Swiss Guarantor shall promptly take and promptly cause to be taken
any action, including the following:
(i)    the passing of any shareholders’ or quotaholders’ resolutions, as may be
the case, to approve the use of the enforcement proceeds, which may be required
as a matter of Swiss mandatory law in force at the time of the enforcement of
the security interest in order to allow a prompt use of the enforcement
proceeds;
(ii)    preparation of up-to-date audited balance sheet of the Swiss Guarantor;
(iii)    confirmation of the auditors of the Swiss Guarantor that the relevant
amount represents the Maximum Amount;
(iv)    conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);
(v)    to the extent permitted by applicable law, Swiss accounting standards,
write-up or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in
case of realization, however, only if such assets are not necessary for the
Swiss Guarantor’s business (nicht betriebsnotwendig); and
(vi)    all such other measures necessary to allow the Swiss Guarantor to use
enforcement proceeds as agreed hereunder with a minimum of limitations.


77
 

--------------------------------------------------------------------------------




SECTION 12     THE GUARANTEE
12.01    The Guarantee. The Guarantors hereby jointly and severally guarantee to
the Lenders and their respective successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Loans and all fees and other amounts from time
to time owing to the Lenders by Borrower under this Agreement or under any other
Loan Document and by any other Loan Party under any of the Loan Documents (but
excluding any obligations under Section 8), in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby further jointly and severally
agree that if Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.
12.02    Obligations Unconditional. The obligations of the Guarantors under
Section 12.01 are absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of Borrower under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 12.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder, which shall remain absolute and unconditional as described
above:
(a)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
(d)    any lien or security interest granted to, or in favor of, the Lenders as
security for any of the Guaranteed Obligations shall fail to be perfected.


78
 

--------------------------------------------------------------------------------




The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Lender exhaust
any right, power or remedy or proceed against Borrower under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.
12.03    Reinstatement. The obligations of the Guarantors under this Section 12
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Guarantors jointly and severally agree that
they will indemnify the Lenders on demand for all reasonable costs and expenses
(including fees of counsel) incurred by the Lenders in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
12.04    Subrogation. The Guarantors hereby jointly and severally agree that
until the payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Term Commitments, they shall not exercise any
right or remedy arising by reason of any performance by them of their guarantee
in Section 12.01, whether by subrogation or otherwise, against Borrower or any
other guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.
12.05    Remedies. The Guarantors jointly and severally agree that, as between
the Guarantors and the Lenders, the obligations of Borrower under this Agreement
and under the other Loan Documents may be declared to be forthwith due and
payable as provided in Section 9 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 9) for
purposes of Section 12.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of Section
12.01.
12.06    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 12 constitutes an instrument for the payment
of money, and consents and agrees that the Lenders, at their sole option, in the
event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to proceed by motion for summary judgment pursuant to
Sections 437c-438 of the California Civil Code (Summary Judgments and Motions
for Judgment on the Pleadings).
12.07    Continuing Guarantee. The guarantee in this Section 12 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.


79
 

--------------------------------------------------------------------------------




12.08    Rights of Contribution. The Guarantors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, each other Guarantor shall, on demand of such Excess Funding
Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 12.08 shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Section 12 and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.
For purposes of this Section 12.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of all of the Guarantors exceeds the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of Borrower and the Guarantors
hereunder and under the other Loan Documents) of all of the Guarantors,
determined (A) with respect to any Guarantor that is a party hereto on the first
Advance Date, as of such Advance Date, and (B) with respect to any other
Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.
12.09    General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 12.01 would otherwise, taking into account the provisions of Section
12.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 12.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Lender or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
12.10    Certain Waivers.


80
 

--------------------------------------------------------------------------------




(a)    To the extent permitted under applicable law, each Loan Party hereby
waives any rights and defenses that are or may become available to such Loan
Party by reason of Sections 2787 to 2855, inclusive, of the California Civil
Code.
(b)    To the extent permitted under applicable law, each Loan Party waives all
rights and defenses arising out of an election of remedies by the Lenders, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Loan Party’s rights
of subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.
12.11    Guarantee Limitations – Ireland.
Guarantee Limitations – Ireland
(a)    The guarantee contained in this Section 12.11 does not apply to any
liability to the extent that it would result in the guarantee (i) constituting
unlawful financial assistance within the meaning of Section 82 of the Companies
Act 2014 of Ireland or (ii) constituting a breach of Section 239 of the
Companies Act 2014 of Ireland.
(b)    Each party acknowledges that to the extent that the guarantee has been
validated under Section 202 of the Companies Act 2014 of Ireland it shall not
constitute unlawful financial assistance under Section 82 of the Companies Act
2014 of Ireland and to the extent that Section 243 of the Companies Act 2014 of
Ireland applies it shall not constitute a breach of Section 239 of the Companies
Act 2014 of Ireland.
12.12    Guarantee Limitations – U.K.
The guarantee contained in this Section 12 does not apply to any liability to
the extent that it would result in this guarantee constituting unlawful
financial assistance within the meaning of sections 678 or 679 of the Companies
Act 2006.
[Signature Pages Follow]




81
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Loan Parties, Agent and Lender have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.
BORROWER:
MYOVANT SCIENCES LTD.
Signature:
/s/ Marianne L. Romeo
Print Name:
Marianne L. Romeo
Title:
Head, Global Transactions & Risk Management



GUARANTORS:
MYOVANT HOLDINGS LIMITED
Signature:
/s/ Marianne L. Romeo
Print Name:
Marianne L. Romeo
Title:
Director
in the presence of:
Witness Signature
/s/ Kathleen S. Valdez
Print Name:
Kathleen S. Valdez
Witness Address:
25 Southcourt Ave., Paget, Bermuda

MYOVANT SCIENCES GMBH
Signature:
/s/ Mark Altmeyer
Print Name:
Mark Altmeyer
Title:
Manager














--------------------------------------------------------------------------------




MYOVANT SCIENCES IRELAND LIMITED
GIVEN under the common seal of
MYOVANT SCIENCES IRELAND LIMITED
and delivered as a deed




/s/ David Pierce
Director
 
/s/ Eoin O'Neill
Director/Secretary



MYOVANT SCIENCES, INC.
Signature:
/s/ Matthew Lang
Print Name:
Matthew Lang
Title:
General Counsel & Corporate Secretary

    





--------------------------------------------------------------------------------






AGENT AND LENDER:
HERCULES CAPITAL, INC.
Signature:
/s/ Zhuo Huang
Print Name:
Zhuo Hang
Title:
Associate General Counsel












--------------------------------------------------------------------------------






Table of Exhibits and Schedules
Exhibit A:    Joinder Agreement
Exhibit B:    Term Note
Exhibit C:    Compliance Certificate
Exhibit D:    ACH Authorization
Exhibit E:    Form of Subordination Agreement


Schedule 1.01(a)    Clinical Trials
Schedule 1.01(b)    Commitments







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF JOINDER
AGREEMENT
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [    ],
20[ ], and is entered into by and between _______________, a ________
corporation (“Subsidiary”), and Hercules Capital, Inc., a Maryland corporation
(as “Agent”).
RECITALS
A.    Subsidiary’s Affiliate, Myovant Sciences Ltd. (“Parent”) has
entered/desires to enter into that certain Loan and Security Agreement dated as
of October 16, 2017, with Parent, each Guarantor (as defined in the Loan
Agreement), the several banks and other financial institutions or entities from
time to time party thereto as lender (collectively, the “Lender”) and the Agent,
as such agreement may be amended, restated or modified (the “Loan Agreement”),
together with the other agreements executed and delivered in connection
therewith;
B.    Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Parent’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;
AGREEMENT
NOW THEREFORE, Subsidiary and Agent agree as follows:
1.
The recitals set forth above are incorporated into and made part of this Joinder
Agreement. Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.






--------------------------------------------------------------------------------




2.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were a Guarantor (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided,
however, that (a) with respect to (i) Section 5.01 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [ ], (b) neither Agent nor Lender shall have
any duties, responsibilities or obligations to Subsidiary arising under or
related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Parent’s insurance, Subsidiary shall not be required to
maintain separate insurance or comply with the provisions of Sections 6.01 and
6.02 of the Loan Agreement, and (d) that as long as Parent satisfies the
requirements of Section 7.01 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements. To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to Parent and not to Subsidiary or any other Person
or entity. By way of example (and not an exclusive list): (i) Agent’s providing
notice to Parent in accordance with the Loan Agreement or as otherwise agreed
among Parent, Agent and Lender shall be deemed provided to Subsidiary; (ii) a
Lender’s providing an Advance to Parent shall be deemed an Advance to
Subsidiary; and (iii) Subsidiary shall have no right to request an Advance or
make any other demand on Lender.

3.
Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.
Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as debtor-in-
possession under any bankruptcy proceeding) to the fullest extent provided by
law, any and all claims, rights or defenses to the enforcement of this Joinder
Agreement on the basis that (a) it failed to receive adequate consideration for
the execution and delivery of this Joinder Agreement or (b) its obligations
under this Joinder Agreement are avoidable as a fraudulent conveyance.

5.
As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Subsidiary
grants to Agent a security interest in all of Subsidiary’s right, title, and
interest in and to the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




2



--------------------------------------------------------------------------------






SUBSIDIARY:


By:
 
Name:
 
Title:
 

AGENT:
HERCULES CAPITAL, INC.


By:
 
Name:
 
Title:
 












--------------------------------------------------------------------------------






EXHIBIT B
SECURED TERM
PROMISSORY NOTE
THIS NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF
SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
THIS LEGEND IS REQUIRED BY SECTION 1275(c) OF THE CODE. UPON WRITTEN REQUEST,
BORROWER WILL PROVIDE TO ANY HOLDER OF THE NOTE (1) THE ISSUE PRICE AND DATE OF
THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE
ORIGINAL YIELD TO MATURITY OF THE NOTE. SUCH REQUEST SHOULD BE SENT TO BORROWER
AT (650) 238-0241.


$[___]
Advance Date: _____, 20[ ]
Maturity Date: _____, 20[ ]



FOR VALUE RECEIVED, Myovant Sciences Ltd., an exempted company incorporated and
organized under the laws of Bermuda hereby promises to pay to the order of
Hercules Capital, Inc., a Maryland corporation (the “Lender”) at [Payment
Address] or such other place of payment as the holder of this Secured Term
Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of [$___] or such other principal amount as Lender has advanced to Borrower,
together with interest at a rate as set forth in Section 2.01(c) of the Loan
Agreement based upon a year consisting of 360 days, with interest computed daily
based on the actual number of days in each month.
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated as of October
16, 2017, by and among Borrower, the Guarantors, Hercules Capital, Inc., a
Maryland corporation (the “Agent”) and the several banks and other financial
institutions or entities from time to time party thereto as lender (as the same
may from time to time be amended, modified or supplemented in accordance with
its terms, the “Loan Agreement”), and is entitled to the benefit and security of
the Loan Agreement and the other Loan Documents (as defined in the Loan
Agreement), to which reference is made for a statement of all of the terms and
conditions thereof. All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.





--------------------------------------------------------------------------------




Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender in the State of New York. This
Promissory Note shall be governed by and construed and enforced in accordance
with, the laws of the State of New York, excluding any conflicts of law rules or
principles that would cause the application of the laws of any other
jurisdiction.
BORROWER:
MYOVANT SCIENCES LTD.
By:
Title:




2



--------------------------------------------------------------------------------






EXHIBIT C
COMPLIANCE CERTIFICATE
Date: ________, 20[ ]
Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com, kkosofsky@htgc.com
Reference is made to that certain Loan and Security Agreement dated as of
October 16, 2017 and the Loan Documents (as defined therein) entered into in
connection with such Loan and Security Agreement all as may be amended from time
to time (hereinafter referred to collectively as the “Loan Agreement”) by and
among Hercules Capital, Inc. (the “Agent”), the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Capital, Inc., as agent for the Lender
(the “Agent”) and Myovant Sciences Ltd. (the “Parent”) as Borrower and each
Guarantor party thereto. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.
The undersigned is an Officer of Parent, knowledgeable of Parent’s financial
matters, and is authorized to provide certification of information regarding
Parent; hereby certifies, in such capacity, that in accordance with the terms
and conditions of the Loan Agreement, except as set forth below, each Loan Party
is in compliance for the period ending ________ with all covenants, conditions
and terms, including the financial covenant calculation of the Minimum Cash
Amount set forth below. The undersigned further certifies the attached financial
statements are prepared in accordance with GAAP or IFRS, as applicable (except
for the absence of footnotes with respect to unaudited financial statement and
subject to normal year-end adjustments) and are consistent from one period to
the next except as explained below.
Exceptions:
REPORTING REQUIREMENT
REQUIRED
CHECK IF ATTACHED
Monthly Reporting
Monthly within 30 days (10 days for limited deliverables where no Event of
Default is continuing)
 
Interim Financial Statements
Quarterly within 45 days
 
Audited Financial Statements
FYE within 90 days
 



[Minimum Cash Amount Calculation:





--------------------------------------------------------------------------------




A. Applicable Amount:
$[__]
B. amount of Secured Obligations
$[__]
C. Loan Parties’ accounts payable under GAAP not paid after the 120th day
following the invoice date for such account payable:
$[__]
D. [A+C]
$[__]
E. [B+C]
F. Lesser of D and E
G. Unrestricted Cash
$[__]
$[__]
$[__]
Compliance [G > F?]
[Yes] [No]

]1 
The undersigned hereby confirms that the Loan Parties are in compliance with the
applicable covenants contained in the Loan Agreement[, including Section 7.16 of
the Loan Agreement,] as of the date first set forth above.
The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Loan Party or Subsidiary, as applicable.


2



--------------------------------------------------------------------------------




 
 
Depository AC #
Financial Institution
Account Type (Depository / Securities)
Last Month Ending Account Balance
Purpose of Account
LOAN PARTY Name/Address:
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 
LOAN PARTY/ SUBSIDIARY Name/Address
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 





Very Truly Yours,
MYOVANT SCIENCES LTD.
By:
 
 
 
Name:
 
Its:
 



1 To be included in Certificates delivered on and after December 31, 2017 and
before achievement of both the Financing Milestone and the Clinical Milestone.




3



--------------------------------------------------------------------------------






EXHIBIT D
ACH DEBIT AUTHORIZATION AGREEMENT
Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Re: Loan and Security Agreement dated _______________ (the “Agreement”) by and
among _______________ (“Borrower”) and Hercules Capital, Inc., as agent
(“Company”) and the lenders party thereto (collectively, the “Lender”)
In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender pursuant to Section 11.11 of the Agreement to the Borrower’s
account indicated below. The Borrower authorizes the depository institution
named below to debit to such account.
 
[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]
DEPOSITORY NAME 
BRANCH 
CITY 
STATE AND ZIP CODE 
TRANSIT/ABA NUMBER 
ACCOUNT NUMBER 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
____________________________________________

(Borrower)(Please Print)
By: _________________________________________
Date: ________________________________________









--------------------------------------------------------------------------------






EXHIBIT E
FORM OF SUBORDINATION AGREEMENT


(See Attached)





--------------------------------------------------------------------------------






SCHEDULE 1.01(a)


CLINICAL STUDIES


Clinical Study
Indication
1. LIBERTY 1: Efficacy & Safety Study of Relugolix in Women With Heavy Menstrual
Bleeding Associated With Uterine Fibroids – Clinical Trials.gov Identifier:
NCT03049735
Heavy menstrual bleeding associated with uterine fibroids
2. LIBERTY 2: Efficacy & Safety Study of Relugolix in Women With Heavy Menstrual
Bleeding Associated With Uterine Fibroids – Clinical Trials.gov Identifier:
NCT03103087
Heavy menstrual bleeding associated with uterine fibroids
3. SPIRIT 1: Efficacy and Safety Study of Relugolix in Women With
Endometriosis-Associated Pain – Clinical Trials.gov Identifier: NCT03204318
Endometriosis-associated pain
4. SPIRIT 2: Efficacy and Safety Study of Relugolix in Women With
Endometriosis-Associated Pain – Clinical Trials.gov Identifier: NCT03204331
Endometriosis-associated pain
5. Study to Evaluate the Safety and Efficacy of Relugolix in Men With Advanced
Prostate Cancer (HERO) – Clinical Trials.gov Identifier: NCT03085095
Advanced prostate cancer










--------------------------------------------------------------------------------






SCHEDULE 1.01(b)
COMMITMENTS


LENDER
TRANCHE
COMMITMENT
HERCULES CAPITAL, INC.
1
$25,000,000
HERCULES CAPITAL, INC.
2
$15,000,000
TOTAL COMMITMENTS
 
$40,000,000






